Exhibit 10.2

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
April 24, 2020 (“Agreement Date”) by and among (i) Rapid7 Inc., a Delaware
corporation (the “Ultimate Parent”), (ii) Rapid7 LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Ultimate Parent
(“Purchaser”), (iii) Stratus Acquisition, Inc., a Delaware corporation (“Merger
Sub”), (iv) Divvy Cloud Corporation, a Delaware corporation (“Company”), and
(v) Fortis Advisors LLC, a Delaware limited liability company, as representative
of the holders of equity securities of the Company (the “Equityholder
Representative”). The Ultimate Parent, Purchaser, Merger Sub, Company, and the
Equityholder Representative are sometimes referred to throughout this Agreement
individually as a “Party” and collectively as the “Parties.” Certain other
capitalized terms used in this Agreement are defined in Exhibit A.

RECITALS

Purchaser, Merger Sub and Company intend to effect a merger of Merger Sub with
and into Company in accordance with this Agreement and the Delaware General
Corporation Law (the “DGCL”). Upon consummation of the Merger, Merger Sub will
cease to exist, and Company will become a wholly owned subsidiary of Purchaser
(the “Acquisition”).

AGREEMENT

Now, therefore, in consideration of the representations, warranties and
covenants herein contained, and the other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.

DESCRIPTION OF TRANSACTION.

 

  1.1

Merger of Merger Sub into Company.

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Effective Time, Merger Sub shall be merged with and into Company (the
“Merger”), the separate existence of Merger Sub shall cease, and Company shall
be, and is herein sometimes referred to as, the “Surviving Corporation,” and the
name of the Surviving Corporation shall be “Divvy Cloud Corporation”.

(b)    Upon the Effective Time, the separate existence of Merger Sub shall cease
and Company, as the Surviving Corporation (i) shall continue to possess all of
its assets, rights, powers and property as constituted immediately prior to the
Effective Time, (ii) shall be subject to all actions previously taken by its and
Merger Sub’s board of directors, (iii) shall succeed, without other transfer, to
all of the assets, rights, powers and property of Merger Sub in the manner more
fully set forth in Section 259 of the DGCL, (iv) shall continue to be subject to
all of the debts, liabilities and obligations of Company as constituted
immediately prior to the Effective Time of the Merger, and (v) shall succeed,
without other transfer, to all of the debts, liabilities and obligations of
Merger Sub in the same manner as if Company had itself incurred them, all as
more fully provided under the applicable provisions of the DGCL.

 

  1.2

Effect on Company Stock.

Subject to Sections 1.8(h) and 1.9, at the Effective Time, by virtue of the
Merger and without any further action on the part of Purchaser, Merger Sub,
Company or any stockholder of Company:

(a)    Each share of Company Stock held by the Company in its treasury shall be
cancelled and extinguished, and no consideration shall be delivered or
deliverable in exchange therefor.



--------------------------------------------------------------------------------

(b)    Each share of Company Stock outstanding as of immediately prior to the
Effective Time held by Stockholders other than Retained Key Owners (and other
than dissenting shares and shares to be cancelled in accordance with
Section 1.2(a)) shall, by virtue of the Merger be converted into the right to
receive, in the aggregate, the following Merger Consideration:

(i)    at the Closing, the Per Share Closing Payment; and

(ii)    the Per Share Future Payments that may become payable to such
Stockholders.

(c)    Each share of Company Stock issued and outstanding as of the Effective
Time held by the Retained Key Owners shall, by virtue of the Merger be converted
into the right to receive, in the aggregate, the following Merger Consideration:

(i)    each of 1,404,000 shares of Company Stock held by each Retained Key
Owner, including all 300,000 shares of Restricted Company Stock held by DeRamus,
shall convert into the right to receive:

(1)    at Closing, the Per Share Closing Payment with respect to each such
share; and

(2)    the Per Share Future Payments that may become payable to each respective
Retained Key Owner with respect to each such share.

(ii)    each of 936,000 shares of Company Stock held by each Retained Key Owner
shall convert into the right to receive:

(1)    the right to receive that number of shares of Common Stock of Ultimate
Parent (the “Ultimate Parent Shares”) determined by dividing (y) an amount equal
to the Per Share Closing Payment by (z) the per share price of one share of
Ultimate Parent Shares as of the close of trading on the Nasdaq exchange the
last trading day prior to the Agreement Date; on the following installment
payment basis: (A) one-third of the aggregate number of Ultimate Parent Shares
payable to each Retained Key Owner pursuant to the terms of this
Section 1.2(d)(ii)(1) (rounded down to the nearest whole share) shall be issued
to such Retained Key Owner not later than thirty (30) days after the first
anniversary of the Closing Date; (B) one-third of the aggregate number of
Ultimate Parent Shares payable to each Retained Key Owner pursuant to the terms
of this Section 1.2(d)(ii)(1) (rounded down to the nearest whole share) shall be
issued to such Retained Key Owner not later than thirty (30) days after the
second anniversary of the Closing Date; and (C) one-third of the aggregate
number of Ultimate Parent Shares payable to each Retained Key Owner pursuant to
the terms of this Section 1.2(d)(ii)(1) (rounded up to the nearest whole share)
shall be issued to such Retained Key Owner not later than thirty (30) days after
the third anniversary of the Closing Date. For avoidance of doubt, neither
Retained Key Owner shall have any rights or interest in the Ultimate Parent
Shares (including, but not limited to dividend or voting rights) payable to such
Retained Key Owner pursuant to the terms of this Section 1.2(d)(ii)(1) until
such time as such Retained Key Owner receives such Ultimate Parent Shares
pursuant to each installment payment of such shares described in this
Section 1.2(c)(ii)(1); and

(2)     the Per Share Future Payments that may become payable to each respective
Retained Key Owner with respect to each such share.

 

  1.3

Closing; Effective Time.

(a)    Within two (2) Business Days following satisfaction or waiver of all of
the conditions to the obligations of the parties set forth in Sections 5 and 6,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place remotely via the exchange of documents and
signatures, on the date hereof, or at such other time and place as the parties
mutually agree upon in writing.

 

2



--------------------------------------------------------------------------------

(b)    In connection with the Closing, a properly executed certificate of merger
conforming to the requirements of Section 251 of the DGCL shall be filed with
the Secretary of State of the State of Delaware. The Merger shall become
effective at the time such certificate of merger is filed with and accepted by
the Secretary of State of the State of Delaware (the “Effective Time” and the
date on which such Effective Time occurs being the “Closing Date”).

 

  1.4

Certificate of Incorporation and Bylaws; Directors and Officers.

Unless otherwise determined by Purchaser and Company prior to the Effective
Time:

(a)    the certificate of incorporation of Company shall be amended and restated
in the form attached hereto as Exhibit B, and thereafter shall continue in full
force and effect as the certificate of incorporation of the Surviving
Corporation until duly amended in accordance with the provisions thereof and
applicable Legal Requirements;

(b)    the bylaws of Merger Sub as in effect immediately prior to the Effective
Time shall continue in full force and effect as the bylaws of the Surviving
Corporation until duly amended in accordance with the provisions thereof and
applicable Legal Requirements, except that all references to Merger Sub therein
shall be changed to references to the Surviving Corporation; and

(c)    the directors and officers of Merger Sub immediately prior to the
Effective Time shall be the directors and officers of the Surviving Corporation
until their successors shall have been duly elected and qualified or until as
otherwise provided by Legal Requirement, the certificate of incorporation of the
Surviving Corporation or the bylaws of the Surviving Corporation.

 

  1.5

Warrants and Options.

Prior to the Agreement Date, the Company’s board of directors will adopt
resolutions and take all other actions necessary or appropriate to provide that,
subject to Closing, and immediately prior to the Effective Time:

(a)    each Company Warrant shall be cancelled, and shall no longer entitle the
holder thereof to any payment or other rights other than the right to receive
the Closing Date Warrant Cancellation Amount for such Warrantholder, plus the
amount of Future Payments applicable to the Company Warrants held by such
Warrantholder, each as set forth on the Payment Schedule;

(b)    each Unvested Option will be cancelled pursuant to the terms of the
Company Stock Plan, and shall no longer entitle the holder thereof to any
payment or other rights, without consideration and without rights to any portion
of the Base Purchase Price;

(c)    each Vested Option will be cancelled and will no longer entitle the
Optionholder thereof to any payment or other rights, other than the right to
receive the Closing Date Option Cancellation Amount for such Optionholder, plus
the amount of Future Payments applicable to the Vested Company Options held by
such Optionholder, each as set forth on the Payment Schedule.

To be entitled to the payments described above, the Warrantholder must timely
execute, return to the Paying Agent a Warrant Cancellation Agreement and the
Optionholders must timely execute, return to the Company, and not revoke an
Option Cancellation Agreement. From and after the Effective Time, any cancelled
Company Warrant or Company Option will be void and of no further force or
effect, and will no longer be exercisable by the former holder thereof.

 

3



--------------------------------------------------------------------------------

  1.6

Other Equity Securities.

At or prior to the Effective Time, each additional stock option, warrant or
other equity security (other than Company Stock, Company Option or Company
Warrant) that is then outstanding, whether vested or unvested (an “Additional
Option”), shall be terminated. Purchaser shall not assume any Additional Option.

 

  1.7

Payment Schedule.

At least three (3) Business Days prior to the Closing Date, the Company shall
deliver to the Purchaser (i) a statement (the “Closing Certificate”), certified
by an officer of the Company, setting forth the amount of the Estimated Closing
Consideration and the Per Share Closing Payment, including the calculations
thereof (including the Estimated Closing Balance Sheet and Estimated Closing
Adjustment), and (ii) a true and correct funds flow statement, in form and
substance reasonably acceptable to the Purchaser (the “Payment Schedule”), which
shall take into account any reasonable comments from the Purchaser, setting
forth with respect to each Equityholder and each Person to whom any Closing
Transaction Expense and Closing Debt is payable or due at Closing, the amounts
payable to each such Person in accordance with the terms of this Agreement
(without taking into account any withholding), a designation and amount of the
Company Stock, including a designation of any Company Stock that is Restricted
Company Stock, payment instructions with respect to each such payee, the
proportional share for each Equityholder, and the amount and proportional share
of the cash portion of the Merger Consideration to be held back from each
Equityholder as part of the Holdback Amount, and the amount and proportional
share of the Merger Consideration from each Equityholder used to fund the
Expense Fund Amount.

 

  1.8

Payment Procedures.

(a)    The Purchaser has designated PNC Bank, National Association to act as the
paying agent (the “Paying Agent”) for the purpose of facilitating the
cancellation of certificates representing the shares of Company Stock (the
“Certificates”), which Certificates are maintained electronically solely on
Carta, for each Stockholder’s and each Warrantholder’s share of the Estimated
Closing Consideration, to be allocated among the Stockholders and the
Warrantholder in accordance with the Payment Schedule delivered to the Purchaser
by the Company pursuant to Section 1.7.

(b)    As soon as practicable after the Agreement Date, the Purchaser shall
cause the Paying Agent to distribute (i) to each Stockholder at the address of
record with the Company documentation required of the Stockholders for Closing,
including (A) a written consent of the stockholders approving the principal
terms of the Merger, which consent will be materially in the form previously
provided to and deemed reasonably acceptable by the Purchaser (the “Written
Stockholder Consent”), (B) an information statement describing with reasonable
accuracy this Agreement, the Merger and the provisions of Section 262 of
Delaware Law (the “Information Statement”), (C) Transmittal Letters
substantially in the form attached hereto as Exhibit C-1 and C-2 (the
“Transmittal Letters”) to (I) each Stockholder, and (II) each holder of Company
Restricted Stock respectively, and (ii) a Warrant Cancellation Agreement to the
Warrantholder. Such documentation shall advise the Stockholders and the
Warrantholder of the anticipated closing of the Acquisition, request that the
Stockholders execute the Written Consent and inform the Stockholders and
Warrantholder the procedures for (i) with respect to Stockholders, cancelling
such holder’s Certificates and submission of the Transmittal Letter (with all
other documentation required to be delivered pursuant to the Transmittal Letter)
and (ii) with respect to the Warrantholder, delivery of the Warrant Cancellation
Agreement; provided, however, for the avoidance of doubt, any Estimated Closing
Consideration payable to such holder with respect to Restricted Company Stock
held by such holder, shall be paid to the Surviving Corporation for distribution
to such holder in accordance with the terms of Section 1.9(i).

(c)    Within two (2) Business Days following the Closing Date with respect to
the Warrantholder and any Stockholder that has delivered all required
documentation prior to the Closing Date, and with respect to any other
Stockholder within five (5) Business Days of receipt of all required
documentation from such Stockholder, the Paying Agent shall deliver to such
holder, in accordance with the terms of such holder’s

 

4



--------------------------------------------------------------------------------

Transmittal Letter (in the case of each Stockholder) or Warrant Cancellation
Agreement (in the case of the Warrantholder), the amount set forth opposite such
holder’s name on the Payment Schedule as payable on account of such holder’s
shares of Company Stock (other than shares of Restricted Company Stock) and/or
Warrants, as applicable, as the aggregate share of the Estimated Closing
Consideration payable to such holder (in addition, with respect to holders of
Restricted Company Stock, to the aggregate share of the Estimated Closing
Consideration payable to such holder in exchange for his shares of Restricted
Company Stock) in exchange for such holder’s shares of Company Stock (such
consideration subject to adjustment as provided herein and any applicable
withholding Taxes). In the event of a conflict between the Payment Schedule and
the provisions of this Agreement, the Payment Schedule shall control.
Notwithstanding anything to the contrary herein or in the Company certificate of
incorporation, the Purchaser, Merger Sub, the Surviving Corporation, the
Equityholder Representative, and the Paying Agent shall be entitled to rely on
the Payment Schedule as conclusive evidence of amounts payable to the
Stockholders and Warrantholder pursuant to this Agreement.

(d)    If payment is to be made to a Person other than the Person in whose name
the cancelled Certificate is registered on the stock transfer books of the
Company, it shall be a condition of payment that the holder of such Certificate
has provided such documentation evidencing such transfer in a manner reasonably
requested by the Paying Agent or that the Person requesting such payment shall
have signed the Transmittal Letter and paid all transfer and other Taxes
required by reason of such payment to a Person other than the registered holder
of the Certificate surrendered or shall have established to the satisfaction of
the Paying Agent that such Taxes either have been paid or are not applicable.

(e)    Until properly surrendered or canceled, each Certificate shall be deemed
for all purposes to evidence only the right to receive the portion of the Merger
Consideration payable in exchange for shares of Company Stock held by such
Stockholder, pursuant to this Agreement. The Stockholders and Warrantholder
shall not be entitled to receive any portion of the Merger Consideration to
which they would otherwise be entitled until their respective Transmittal
Letters (with all other documentation required to be delivered pursuant to the
Transmittal Letter) and Certificates are cancelled electronically in Carta or a
Warrant Cancellation Agreement is delivered, as applicable, in accordance with
this Agreement.

(f)    In the event any Certificates shall have been lost, stolen or destroyed,
the Paying Agent shall pay with respect to such lost, stolen or destroyed
Certificates, upon the making of an affidavit of that fact by the holder thereof
in a form acceptable to the Purchaser and the Paying Agent, the amount payable
with respect to such Certificates as set forth on the Payment Schedule;
provided, however, that the Purchaser, the Surviving Corporation or the Paying
Agent may, in its discretion, require the delivery of a satisfactory indemnity.

(g)    At the Effective Time, the stock transfer books of the Company shall be
closed, and there shall be no further registration of transfers of Company Stock
thereafter on the records of the Company or the Surviving Corporation.

(h)    Notwithstanding anything to the contrary in this Agreement, none of the
Purchaser, the Surviving Corporation, the Paying Agent, the Representative Group
nor any Equityholder shall be liable to any Person for any amount paid to a
public official pursuant to any applicable abandoned property, escheat or
similar Legal Requirement.

(i)    In the case of a holder of Restricted Company Stock who has signed and
not revoked a Transmittal Letter, on the next administratively practicable
scheduled payroll date following the later of the Closing Date and the timely
delivery of a such holder’s Transmittal Letter, the Surviving Corporation shall
pay to such holder the amount set forth opposite such holder’s name on the
Payment Schedule as payable on account of such holder’s shares of Restricted
Company Stock as the aggregate share of the Estimated Closing Consideration
payable to such holder (less applicable withholdings).

(j)    In the case of a holder of Vested Options who has signed and not revoked
an Option Cancellation Agreement, in the form attached hereto as Exhibit D (an
“Option Cancellation Agreement”), with

 

5



--------------------------------------------------------------------------------

respect to such holder’s Vested-In-The-Money Options, the Surviving Corporation
shall pay to such holder the applicable Closing Date Option Cancellation Amounts
(less applicable withholdings) on the next administratively practicable
scheduled payroll date following the Closing Date.

(k)    Any amount required to be paid in respect of Restricted Company Stock or
a Vested-In-The-Money Option pursuant to Section 1.12 or Section 9 shall be paid
to the Surviving Corporation for distribution to the holder of such Restricted
Company Stock or Vested-In-The-Money Option, as applicable, on the next
administratively practicable scheduled payroll date following the date upon
which such payment becomes due and payable. The Payment Schedule shall set forth
opposite each applicable holder’s name on the Payment Schedule: (y) the share of
the Estimated Closing Consideration payable to each holder of Restricted Company
Stock on account of such holder’s shares of Restricted Company Stock (such
consideration subject to adjustment as provided herein and any applicable
withholding Taxes) and (z) the Closing Date Option Cancellation Amounts amount
shall be set forth opposite such holder’s name on the Payment Schedule as the
aggregate share of the Estimated Closing Consideration payable to such holder on
account of such holder’s Vested-In-The-Money Options (such consideration subject
to adjustment as provided herein and any applicable withholding Taxes). In the
event of a conflict between the Payment Schedule and the provisions of this
Agreement, the Payment Schedule shall control. Notwithstanding anything to the
contrary herein, Purchaser, Merger Sub, the Surviving Corporation and the Paying
Agent shall be entitled to rely on the Payment Schedule as conclusive evidence
of amounts payable to the holders of Vested-In-The-Money Options pursuant to
this Agreement.

 

  1.9

Shares Subject to Appraisal Rights.

(a)    Notwithstanding anything to the contrary contained in this Agreement, to
the extent that the provisions of Section 262 of the DGCL are, or prior to the
Effective Time may become, applicable to the Merger, any shares of Company
capital stock that, as of the Effective Time, are held by holders who have as of
the Effective Time preserved appraisal rights under Section 262 of the DGCL with
respect to such shares (“Dissenting Shares”) and have not executed the Written
Stockholder Consent shall not be converted into or represent the right to
receive Merger Consideration in accordance with Section 1.2(b) and (c) and
1.8(c), and the holder or holders of such shares shall be entitled only to such
rights as may be provided to such holder or holders pursuant to Section 262 of
the DGCL and shall not be deemed to be “Stockholders” hereunder; provided,
however, that if such appraisal rights shall not be perfected or the holders of
such shares shall otherwise lose their appraisal rights with respect to such
shares, then, as of the later of the Effective Time or the time of the failure
to perfect such status or the loss of such rights, such shares shall
automatically be converted into and shall represent only the right to receive
(upon the surrender of the certificate or certificates representing such shares)
the Merger Consideration in accordance with Section 1.2(b) and (c) and 1.8(c),
and such holders shall be deemed “Stockholders” hereunder.

(b)    Company shall give Purchaser (i) prompt notice of any written demand
received by Company prior to the Effective Time for appraisal of shares of
Company capital stock pursuant to Section 262 of the DGCL and of any other
demand, notice or instrument delivered to Company prior to the Effective Time
pursuant to the DGCL, and (ii) the opportunity to participate in all
negotiations and proceedings with respect to any such demand, notice or
instrument. Company shall not make any payment or settlement offer prior to the
Effective Time with respect to any such demand unless Purchaser shall have
consented in writing to such payment or settlement offer.

 

  1.10

Closing Deliveries.

(a)    At the Closing, Company shall deliver to the Purchaser:

(i)    the Closing Certificate and Payment Schedule (delivered no later than
three (3) Business Days prior to the Closing Date);

 

6



--------------------------------------------------------------------------------

(ii)    a certified copy of resolutions of the Board of Directors of the
Company, approving this Agreement and authorizing the execution and delivery of
this Agreement and the consummation of the Acquisition;

(iii)    a certified copy of Written Stockholder Consent representing 85% of the
Company Stock entitled to vote on the Merger;

(iv)    Option Cancellation Agreements executed by Optionholders holding Vested
In-The-Money Options representing not less than 95% of the aggregate shares of
Common Stock represented by all Vested In-The-Money Option

(v)    a certificate of good standing of Company from its jurisdiction of
incorporation, dated as of no more than five (5) Business Days prior to the
Closing Date;

(vi)    the offer letters and severance agreements between Company and each of
the Retained Key Owners, Peter Scott (“Scott”) and Chris Hertz (“Hertz”), each
as set forth in Exhibit F (the “Employment Arrangements”) executed by each
respective Retained Key Owner, Scott and Hertz;

(vii)    the Stock Restriction Agreements, in a form acceptable to Purchaser and
the Retained Key Owners, executed by each Retained Key Owner (the “Stock
Restriction Agreements”);

(viii)    resignation letters of all Persons identified on Part 1.10(a)(viii) of
the Disclosure Schedules, by which such Persons resign from their respective
positions as officers and/or directors of Company;

(ix)    a certificate conforming with the requirements of Treasury Regulations
Sections 1.897-2(h) and 1.1445-2(c)(3) and in form and substance reasonably
satisfactory to the Purchaser, certifying that shares of Company Stock of the
Company do not constitute “United States real property interests” under
Section 897(c) of the Code;

(x)    the consents, notices, and filings specifically identified on
Section 1.10(a)(x) of the Disclosure Schedules;

(xi)    a certificate of an authorized officer of the Company, dated as of the
Closing Date, to the effect that the conditions specified in Section 5.1 of this
Agreement have been satisfied; and

(xii)    payoff letter executed by Silicon Valley Bank in substantially the form
previously provided to Purchaser.

(b)    At the Closing, the Purchaser shall, or the Ultimate Parent shall cause
the Purchaser to, deliver the following:

(i)    the Estimated Closing Consideration as follows:

(1)    to the Company account identified in the Payment Schedule, an amount
equal to the aggregate of all (A) all Estimated Closing Consideration payable to
the holders of Restricted Company Stock with respect to such shares of
Restricted Company Stock and (B) Closing Date Option Cancellation Amounts, as
each amounts are set forth on the Payment Schedule; and

(2)    to the Paying Agent, on behalf of the Equityholders, by wire transfer of
immediately available funds, the remainder of the Estimated Closing
Consideration;

(ii)    to the holders of Closing Debt, the amounts of such Closing Debt set
forth on the Payment Schedule;

 

7



--------------------------------------------------------------------------------

(iii)    to the payees of Closing Transaction Expenses, the amounts of such
Closing Transaction Expenses as set forth on the Payment Schedule, by wire
transfer of immediately available funds;

(iv)    to the Equityholder Representative, the Expense Fund Amount, by wire
transfer of immediately available funds;

(v)    to each Retained Key Owner, Scott and Hertz a copy of such persons’
respective Employment Arrangement, duly executed by the Purchaser;

(vi)    to each Retained Key Owner, a copy of the Stock Restriction Agreement,
duly executed by the Ultimate Parent;

(vii)    written acknowledgement that Ultimate Parent has agreed to award
restricted stock units (“Retention RSUs”) of the Ultimate Parent, with an
aggregate value of $7,000,000 (the “Retention Amount”) with a number of units
based on the per share price of one share of Ultimate Parent Shares as of the
close of trading on the Nasdaq exchange the last trading day prior to the
Closing Date (the “RSU Price Peg”), to certain continuing employees of Company
(none of whom shall be a Retained Key Owner) identified in a written notice
provided by the Company to Purchaser not less than three Business Days prior to
the Closing Date (the “Retention RSU Notice”) as incentive for the continuing
employment of such employees, with the terms of such Retention RSUs being
substantially in the form set forth in Exhibit G;

(viii)    written acknowledgement that Ultimate Parent has agreed to award
restricted stock units (“Performance RSUs”) of the Ultimate Parent, with an
aggregate value of $5,000,000 (the “Performance Amount”) with a number of units
based on the RSU Price Peg, to certain employees of Company (including, without
limitation each Retained Key Owner) identified in a written notice provided by
the Company to Purchaser not less than three Business Days prior to the Closing
Date (the “Performance RSU Notice”) to reward such employees if certain
performance-based sales objectives are achieved subsequent to Closing, with the
terms of such Performance RSUs and performance-based sales objectives being
substantially in the form set forth in Exhibit H; and

(ix)    to the Equityholder Representative, evidence reasonably satisfactory to
the Equityholder Representative the binding of the R&W Insurance.

 

  1.11

Holdback.

(a)    At the Closing, the Holdback Amount shall be withheld and retained by the
Purchaser for payment, if and as applicable, in accordance with the terms of
this Agreement. With respect to Holdback Amount, (i) the Purchase Price
Adjustment Holdback Amount shall be used solely to satisfy any payment due from
the Equityholders as a result of the Final Closing Adjustment as set forth in
Section 1.12(f), and (ii) the Indemnity Holdback Amount shall be used to satisfy
any Damages suffered by Purchaser as a result of the indemnity obligations of
the Equityholders as provided in Section 9 and, to the extent that the Purchase
Price Adjustment Holdback Amount is not sufficient to satisfy any payment due
from the Equityholders as a result of the Final Closing Adjustment as set forth
in Section 1.12(f) (the amount of any such deficit the “Purchase Price
Adjustment Deficit”), to satisfy such Purchase Price Adjustment Deficit.

(b)    Subject to the following requirements, the Purchase Price Adjustment
Holdback Amount shall be retained by the Purchaser until released following the
final settlement of the Final Closing Adjustment pursuant to Section 1.12(f),
and the remainder of the Holdback Amount shall be retained by the Purchaser
until the fifteen (15) month anniversary of the Effective Time (the “Holdback
Period”). Upon the expiration of the Holdback Period, the Purchaser shall
deliver the Holdback Amount less any funds used to satisfy indemnity obligations
of the Equityholders as provided in Section 9 to the Company and the Paying
Agent for distribution

 

8



--------------------------------------------------------------------------------

to the Equityholders in accordance with the allocation set forth on the Payment
Schedule; provided, however, that the portion of the Holdback Amount, which is
equal to claimed losses for any unresolved claim delivered to the Equityholder
Representative prior to the expiration of such Holdback Period shall continue to
be held by the Purchaser until such claims have been resolved. As soon as all
such claims have been resolved, any amounts retained by the Purchaser and not
used to satisfy such claims shall be delivered to the Equityholders as specified
in this Section.

 

  1.12

Adjustment Before and After the Closing.

The Estimated Closing Adjustment and the Final Closing Adjustment shall be
determined as set forth below in this Section 1.12:

(a)    The Closing Certificate, delivered pursuant to Section 1.7 shall include
the calculation of the Estimated Closing Adjustment, including an estimated
balance sheet balance sheet of Company as of 11:59 PM, Eastern time, on the day
immediately prior to the Closing Date (the “Estimated Closing Balance Sheet”),
together with all relevant backup materials, in reasonable detail. The Estimated
Closing Adjustment and the Estimated Closing Balance Sheet shall be prepared in
accordance with GAAP and the Working Capital Guidelines and Sample Calculation.
The Working Capital Guidelines and Sample Calculations reflect the Closing
Adjustment Items to be included in the Estimated Closing Adjustment, including
estimated amounts in respect thereof as of the date of this Agreement, however,
to the extent there are differences in inclusion, interpretation, or some other
judgement between the Working Capital Guidelines and the Sample Calculation and
GAAP, the Working Capital Guidelines and the Sample Calculation shall prevail.

(b)    Not later than three (3) months after the Closing Date, Purchaser shall
deliver to the Equityholder Representative the Purchaser’s closing adjustment
statement (the “Closing Adjustment Statement”) setting forth the Closing
Adjustment Items including a balance sheet of Company as of as of 11:59 PM,
Eastern time, on the day immediately prior to the Closing Date together with all
relevant calculations and backup materials, in reasonable detail. The Closing
Adjustment Statement shall be prepared in accordance with GAAP and, to the
extent consistent with GAAP, the Working Capital Guidelines and Sample
Calculations. The Closing Adjustment Statement delivered pursuant to this
Section 1.12(b) shall be accompanied by a statement setting forth the amount, if
any, by which the total of the Closing Adjustment Items is greater than, or less
than, the Estimated Closing Adjustment. Following the delivery of the Closing
Adjustment Statement to the Equityholder Representative, the Purchaser and the
Surviving Corporation shall afford the Equityholder Representative the
opportunity to examine the statements and such supporting schedules, analyses,
and other underlying records or documentation as are reasonably necessary and
appropriate. The Purchaser and the Surviving Corporation shall reasonably
cooperate with the Equityholder Representative in such examination. The Closing
Adjustment Statement, as proposed by Purchaser pursuant to this Section 1.12(b),
shall be deemed for purposes of this Section 1.12 to be the “Final Closing
Adjustment Statement,” the Closing Adjustment Items reflected thereon shall be
deemed for purposes of this Section 1.12 to be the “Final Closing Adjustment
Items” and each shall be final and binding on all parties to this Agreement and
on all Stockholders, unless the Equityholder Representative timely delivers to
Purchaser an Objection Notice (as defined below) in accordance with
Section 1.12(c). If Purchaser fails to timely deliver the Closing Adjustment
Statement, at the Equityholder Representative’s election, the Equityholder
Representative may hire (at Purchaser’s sole cost and expense) an independent
accountant to prepare the Statements and, in the case Equityholder
Representative hires an independent accountant to prepare the Statements, the
dispute process in Section 1.12(c) shall apply in a reciprocal fashion.

(c)    In the event that the Equityholder Representative disputes the Closing
Adjustment Statement or the amount of the Closing Adjustment Items, the
Equityholder Representative shall notify Purchaser in writing (the “Objection
Notice”) of the amount, nature and basis of such dispute, within 30 calendar
days after delivery of the Closing Adjustment Statement pursuant to
Section 1.12(b). Any such Objection Notice shall specify in reasonable detail
those items or amounts as to which the Equityholder Representative disagrees
(the “Disputed

 

9



--------------------------------------------------------------------------------

Line Items”), and the Equityholder Representative shall be deemed to have agreed
with all other items and amounts contained in the Closing Adjustment Statement
and the amount of the Closing Adjustment Items delivered pursuant to
Section 1.12(b). If Equityholder Representative fails to timely deliver an
Objection Notice, the amounts set forth in the Closing Adjustment Statement
shall be deemed to be final and binding on the Parties. In the event of a
dispute, Purchaser and the Equityholder Representative shall first negotiate in
good faith to reach agreement on the Disputed Line Items in order to determine
the amount of the Closing Adjustment Items, which amount shall not be more than
Purchaser’s calculation delivered pursuant to Section 1.12(b) nor less than the
Equityholder Representative’s calculation delivered pursuant to this
Section 1.12(c). If Purchaser and the Equityholder Representative reach a final
resolution on the Disputed Line Items within 30 days after Purchaser’s receipt
of the Objection Notice (or within any additional period as mutually agreed to
between Purchaser and the Equityholder Representative), then the Closing
Adjustment Statement agreed upon by Purchaser and the Equityholder
Representative shall be deemed for purposes of this Section 1.12 to be the
“Final Closing Adjustment Statement,” the Closing Adjustment Items reflected
thereon shall be deemed for purposes of this Section 1.12 to be the “Final
Closing Adjustment Items” and each shall be final and binding on all parties to
this Agreement and on all Stockholders.

(d)    If Purchaser and the Equityholder Representative are unable to resolve
the Disputed Line Items within thirty (30) calendar days after delivery of the
Objection Notice, then any remaining Disputed Line Items shall be submitted to
Grant Thornton LLP or another accounting firm or entity mutually acceptable to
the Purchaser and the Equityholder Representative (the “Neutral Accountant”).
All determinations and calculations pursuant to this Section 1.12(d) shall
(i) consider only the Disputed Line Items that remain in dispute, (ii) be a
value that is not more than Purchaser’s calculation delivered pursuant to
Section 1.12(b) nor less than the Equityholder Representative’s calculation
delivered pursuant to Section 1.12(c), (iii) be in writing, and (iv) be
delivered to Purchaser and the Equityholder Representative as promptly as
practicable, and in any event, within thirty (30) days from the date that the
dispute is submitted to it. Absent Fraud or manifest error, the Closing
Adjustment Statement as finally determined by the Neutral Accountant shall be
deemed for purposes of this Section 1.12 to be the “Final Closing Adjustment
Statement,” the Closing Adjustment Items reflected thereon shall be deemed for
purposes of this Section 1.12 to be the “Final Closing Adjustment Items” and
each shall be final and binding on all parties to this Agreement and on all
Stockholders. In determining the Closing Adjustment Statement and the Closing
Adjustment Items, the Neutral Accountant shall act as an expert and not as
arbitrator. A judgment on the determination made by the Neutral Accountant
pursuant to this Section 1.12 may be entered in and enforced by any court having
jurisdiction.

(e)    The Purchaser and the Equityholder Representative (on behalf of the
Equityholders) shall each bear its own fees and expenses in connection with the
resolution of disputes pursuant to Section 1.12(d); provided, however, that the
fees and expenses of the Neutral Accountant shall be borne by the Equityholders,
on the one hand, and Purchaser, on the other hand, in proportion to the amounts
by which the respective proposals of Purchaser and the Equityholder
Representative differed from the Neutral Accountant’s final determination.

(f)    The “Final Closing Adjustment” shall be equal to (i) the amount of the
Final Closing Adjustment Items, minus (ii) the Estimated Closing Adjustment. For
the avoidance of doubt, the Final Closing Adjustment may be a positive or
negative number. If the Final Closing Adjustment is greater than zero (0) but
less than the Purchase Price Adjustment Holdback Amount, then Purchaser shall
remit, promptly (and in no event later than two (2) Business Days) after the
date of determination of the Final Closing Adjustment, an amount equal to the
difference between the Purchase Price Adjustment Holdback Amount and the Final
Closing Adjustment to the Company and the Paying Agent for further distribution
to the Equityholders pro rata in accordance the Payment Schedule. If the Final
Closing Adjustment is greater than the Purchase Price Adjustment Holdback
Amount, but less than the Holdback Amount, then the Purchaser’s obligation to
pay the Purchase Price Adjustment Holdback Amount shall be terminated and the
Indemnity Holdback Amount shall be reduced by an amount equal to the difference
between the Final Closing Adjustment and the Purchase Price Adjustment Holdback
Amount. If the Final Closing Adjustment is greater than the Holdback Amount, the
Purchaser’s obligation to pay the Holdback Amount shall be terminated and
Purchaser shall have the right to seek payment

 

10



--------------------------------------------------------------------------------

for the amount that the Final Closing Adjustment exceeds the Holdback Amount
directly against the Equityholders. If the Final Closing Adjustment is less than
zero (0), then promptly (and in no event later than two (2) Business Days) after
the date of determination of the Final Closing Adjustment, the Purchaser shall
remit an amount equal to the Final Closing Adjustment plus the Purchase Price
Adjustment Holdback Amount to the Company and the Paying Agent for further
distribution to the Equityholders pro rata in accordance the Payment Schedule.
Payments pursuant to this Section 1.12(f) shall be treated for all purposes as
adjustments to the Merger Consideration.

(g)    The parties agree that the procedures set forth in this Section 1.12
shall be the sole and exclusive method for resolving any disputes with respect
to the determination of the Final Closing Adjustment Statement, the Final
Closing Adjustment Items and the Final Closing Adjustment; provided, that this
provision shall not prohibit Purchaser or the Equityholder Representative from
instituting litigation to enforce the determination of the Neutral Accountant.

 

  1.13

Withholding.

Purchaser the Surviving Corporation and the Paying Agent shall be entitled to
deduct and withhold from the consideration payable or otherwise deliverable to
any holder or former holder of capital stock of Company pursuant to this
Agreement such amounts as Purchaser, the Surviving Corporation or the Paying
Agent are required to deduct or withhold therefrom under the Code or under any
Tax Law; provided, however, that if Purchaser, the Surviving Corporation or the
Paying Agent determines that an amount is required to be so deducted and
withheld, Purchaser, the Surviving Corporation or the Paying Agent, as
applicable, will use commercially reasonable efforts to provide the Person with
notice of its intent to deduct and withhold at least five days prior to the date
the applicable payment is scheduled to be made (which notice will include a
reference to the applicable provision of the Code or other Tax Law pursuant to
which such deduction or withholding is required) and Purchaser, the Surviving
Corporation or the Paying Agent, as applicable, will use commercially reasonable
efforts to cooperate with such Person to eliminate or reduce the basis for such
deduction or withholding (including providing such Person with a reasonable
opportunity to provide forms or other evidence that would exempt such amounts
from withholding). To the extent such amounts are so deducted or withheld, and
delivered to the applicable state, local or foreign tax authorities, such
amounts shall be treated for all purposes under this Agreement as having been
paid to the Person to whom such amounts would otherwise have been paid. If
Purchaser, the Surviving Corporation or the Paying Agent withholds any amounts
from any payment otherwise due pursuant to this Agreement, Purchaser, the
Surviving Corporation or the Paying Agent, as applicable, will provide such
Person, within ten (10) Business Days following the date of such payment,
written documentation evidencing that such amounts were paid to the applicable
Governmental Authority.

 

2.

REPRESENTATIONS AND WARRANTIES OF COMPANY.

The Company hereby represents and warrants to the Purchaser, except as set forth
in the correspondingly numbered Disclosure Schedules attached hereto as Exhibit
I (the “Disclosure Schedules”), which exceptions shall be deemed to be
disclosure with respect to all other representations or sections or subsections
of the Disclosure Schedules to which applicability of such disclosure would be
reasonably apparent on its face to a reader without independent knowledge of the
matter being disclosed and shall be deemed to be part of the representations and
warranties made hereunder, as follows as of the Agreement Date:

 

  2.1

Status; Authorization.

(a)    Company (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware, and (ii) has the requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

11



--------------------------------------------------------------------------------

(b)    Company has all necessary corporate power and corporate authority and has
taken all corporate action necessary to execute, deliver and perform its
obligations under this Agreement. The execution, delivery and performance by
Company of this Agreement have been duly authorized by the board of directors
and by the stockholders of Company.

(c)    This Agreement has been duly executed and delivered by Company and
constitutes a legal, valid and binding obligation of Company enforceable against
Company in accordance with its terms.

(d)    Company does not own any controlling interest in any other entity and
Company has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity interest in, any other Entity.
Company has not agreed and is not obligated to make any future investment in or
capital contribution to any other Entity.

 

  2.2

Capitalization, Etc.

(a)    The authorized capital stock of Company consists of:

(i)    37,000,000 shares of Company Common Stock, of which 6,130,419 shares have
been issued and are outstanding as of the date of this Agreement; and

(ii)    13,317,683 shares of Series A Preferred Stock of Company, of which
11,670,574 shares have been issued and are outstanding as of the date of this
Agreement.

(iii)    11,086,513 authorized shares of Series A-1 Preferred Stock of Company,
of which 8,878,136 shares have been issued and are outstanding as of the date of
this Agreement.

(b)    All of the outstanding shares of Company Stock have been duly authorized
and validly issued, and are fully paid and non-assessable. Other than shares
that are subject to the Restricted Stock Award Agreements, no shares of
Company’s equity securities are subject to any repurchase option which is held
by Company.

(c)    Company has reserved 5,026,456 shares of Company Common Stock for
issuance under the Company Stock Plan, of which options to purchase 1,460,239
shares of Company Common Stock are outstanding as of the date of this Agreement.
Section 2.2(c) of the Disclosure Schedules accurately sets forth, with respect
to each Company Option that is outstanding as of the date of this Agreement:
(i) the name of the holder of such Company Option; (ii) the total number of
shares of Company Common Stock that are subject to such Company Option and the
number of shares of Company Common Stock with respect to which such Company
Option is immediately exercisable; (iii) the date on which such Company Option
was granted and the term of such Company Option; (iv) the vesting schedule for
such Company Option; (v) the exercise price per share of Company Common Stock
purchasable under such Company Option; and (vi) whether such Company Option has
been designated an “incentive stock option” as defined in Section 422 of the
Code. There is no: (i) outstanding subscription, option, call, warrant or right
(whether or not currently exercisable) to acquire any shares of the capital
stock or other securities of Company; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any shares
of the capital stock or other securities of Company; (iii) Contract under which
Company is or may become obligated to sell or otherwise issue any shares of its
capital stock or any other securities; or (iv) condition or circumstance that
may give rise to or provide a basis for the assertion of a claim by any Person
to the effect that such Person is entitled to acquire or receive any shares of
capital stock or other securities of Company.

(d)    All outstanding shares of Company Stock and all outstanding Company
Options have been issued and granted and/or terminated and settled in compliance
with (i) all applicable securities laws and other applicable Legal Requirements,
and (ii) all requirements set forth in applicable Contracts and (with respect to
any stock options, the terms of the Company Stock Plan).

 

12



--------------------------------------------------------------------------------

(e)    Other than the repurchase of unvested shares of Company Common Stock
subject to repurchase in favor of Company, Company has never repurchased,
redeemed or otherwise reacquired any shares of capital stock or other securities
of Company. All securities so reacquired by Company were reacquired in
compliance with (i) the applicable provisions of the DGCL and all other
applicable Legal Requirements, and (ii) all requirements set forth in applicable
restricted stock purchase agreements and other applicable Contracts.

 

  2.3

Financial Information; Books and Records.

(a)    True and complete copies of the balance sheet of Company for the fiscal
years ended as of December 31, 2018 and December 31, 2019 (as restated); and for
the three (3)-month period ended March 31, 2020 (the “Interim Balance Sheet
Date”; the balance sheet for the Interim Balance Sheet Date being the “Interim
Balance Sheet”), and the related statements of income, changes in stockholders’
equity and cash flows of Company, together with all related notes and schedules
thereto, accompanied by the reports thereon of their respective accountants
(collectively referred to herein as the “Financial Statements”) are attached as
exhibits to the Disclosure Schedules. The Financial Statements (i) were prepared
in accordance with the books of account and other financial records of Company,
(ii) present fairly, in all material respects, the financial condition and
results of operations of Company as of the dates thereof or for the periods
covered thereby, (iii) have been prepared in accordance with GAAP applied on a
basis consistent with past practices except as may be indicated in the notes
thereto and subject, in the case of unaudited Financial Statements, to the
absence of footnotes and normal year-end adjustments that will not be material
to Company in amount or nature, and (iv) include all adjustments (consisting
only of normal recurring accruals) that are necessary for a fair presentation of
the financial condition of Company and the results of the operations of Company
as of the dates thereof or for the periods covered thereby.

(b)    The books of account and other financial records of Company: (i) reflect
all items of income and expense and all assets and liabilities required to be
reflected therein in accordance with GAAP and, to the extent consistent with
GAAP, applied on a basis consistent with past practices, (ii) are complete and
correct, and do not contain or reflect any material inaccuracies or
discrepancies and (iii) have been maintained in accordance with good business
and accounting practices, except as otherwise noted therein and subject, in the
case of the Interim Balance Sheet and Financial Statements that are unaudited,
to the omission of footnotes.

(c)    Except as set forth on Section 2.3(c) of the Disclosure Schedules, since
the Interim Balance Sheet Date, except for transactions specifically
contemplated in this Agreement, there has not been any Material Change.

 

  2.4

Liabilities.

(a)    Company has no liabilities other than: (i) Liabilities specifically
reflected and adequately disclosed in the Interim Balance Sheet,
(ii) Liabilities incurred in the ordinary course of business of Company
subsequent to the Interim Balance Sheet Date (none of which is a Liability
resulting from breach of contract, breach of warranty, tort, infringement or
misappropriation), (iii) Liabilities for Closing Transaction Expenses,
(iv) Liabilities which are not material to Company or its assets, and (v) those
Liabilities set forth on Section 2.4 of the Disclosure Schedules.

(b)    To Company’s knowledge, there is no existing condition or set of
circumstances that could reasonably be expected to result in any Liability other
than as set forth in Section 2.4(a). Company has no Off-Balance Sheet
Liabilities.

 

  2.5

Bank Accounts and Receivables.

The Company has provided to Purchaser accurate information with respect to each
account maintained by or for the benefit of Company at any bank or other
financial institution. Subject to applicable reserves for bad

 

13



--------------------------------------------------------------------------------

debts shown on the Interim Balance Sheet, as such reserves are adjusted from the
date thereof in the ordinary course of business, all accounts and notes
receivable reflected on the Interim Balance Sheet are, and all accounts and
notes receivable subsequently accruing will be, (i) valid, genuine and
subsisting, (ii) subject to no known defenses, set-offs or counterclaims, and
(iii) to the knowledge of the Company, current and collectible.

 

  2.6

Real and Personal Property.

(a)    The Company owns no real property. Section 2.6(a) of the Disclosure
Schedules correctly identifies each (i) lease or rental of real property held or
paid by Company (a “Material Real Property Lease”); and (ii) parcel of real
property, and each interest (other than such leases or rentals) in real
property, used by Company in the operation of its business. To Company’s
knowledge, Company’s use of real property conforms in all material respects with
all applicable Legal Requirements; and no written claims, charges or notice of
violations have been filed, served, made or threatened against or relating to
any such property or any of the operations conducted at any such property
(currently or in the past) by Company. Each Material Real property Lease is
valid and binding on Company, enforceable in accordance with its terms. Company
is not, and to Company’s knowledge, none of the other parties thereto, are in
breach or default under any Material Real Property Lease, except to the extent
such breach or default would not be reasonably expected to have a Material
Adverse Effect.

(b)    Section 2.6(b) of the Disclosure Schedules describes all material
tangible personal property and assets of Company. Company has good and
marketable title to, and is in possession of or has control over, all of its
real and tangible personal property, none of which is held under or subject to
any mortgage, pledge, lien, lease, encumbrance, conditional sales contract or
other security arrangement except to the extent described in Section 2.6(b) of
the Disclosure Schedules. Each item of such tangible personal property and
assets is in good working order or condition, reasonable wear and tear excepted.
For the avoidance of doubt, this Section 2.6 does not apply to Intellectual
Property.

 

  2.7

Software and Other Intellectual Property.

(a)    Section 2.7(a) of the Disclosure Schedules contains an accurate and
complete list of: (i) all Company IP Registrations; (ii) Company Owned Software
(by major point version); and (iii) Embedded Third Party Software.

(b)    Except as set forth in Section 2.7(b) of the Disclosure Schedules,
Company has good and valid title to, and has the full right to use, all Company
Owned IP, in each case free and clear of any Encumbrance, and the rights to use
all other Company Owned or Used IP. Except as set forth in Section 2.7(b) of the
Disclosure Schedules, no rights of any third party are necessary to market,
offer for sale, license, or other disposition, license, sell, modify, update,
and/or create derivative works for the Company Owned IP. There is no
Intellectual Property of a third party embedded in, distributed with or bundled
with the Company Owned Software other than the Embedded Third Party Software. To
Company’s knowledge, no rights of any third party are necessary to offer for
sale, license, or other disposition, license, sell, modify, update, and/or
create derivative works for any Embedded Third Party Software other than the
rights granted pursuant to the Material Contracts referenced in Section 2.8 or
contracts for Off-the-Shelf Software (provided the foregoing rights are limited
solely as expressly set forth in the written agreement related to such item).

(c)    Section 2.7(c) of the Disclosure Schedules contains a complete list of
all current and former employees and consultants of Company who have been
involved in the creation of any Company Owned IP. All current and former
employees and consultants of Company have executed and delivered to Company
nondisclosure and invention agreements. Except as set forth in Section 2.7(c) of
the Disclosure Schedules, all of the Company Owned IP were created as a work for
hire (as defined under U.S. copyright law) by regular full time employees of
Company or each author or developer of such Company Owned IP has irrevocably
assigned to Company in writing all copyrights and other Intellectual Property
rights in such person’s work with respect to such Company Owned IP.

 

14



--------------------------------------------------------------------------------

(d)    With respect to Company Owned Software and Software embedded in or
bundled with any Owned Company Software (the “Embedded Software”), (i) Company
maintains machine-readable master-reproducible copies, source code listings
(except with respect to incorporated Company Licensed Software, the source code
listings for which are not used or held for use in Company’s business),
technical documentation and user manuals for the most current releases or
versions thereof and for all earlier releases or versions thereof currently
being supported by them; (ii) in each case, the machine-readable copy
substantially conforms to the corresponding source code listing; (iii) it is
written in the language set forth in Section 2.7(d) the Disclosure Schedules for
use on the hardware set forth thereon or with standard operating systems;
(iv) it can be maintained and modified by reasonably competent programmers
familiar with such language, hardware and operating systems; and (v) in each
case, it operates, in all material respects, in accordance with the user manual
therefor without material operating defects.

(e)    Company has not misappropriated any trade secret of any other Person. No
past or current use of Company Owned IP (other than Off-the-Shelf Software) by
the Company, including the Company’s preparation, distribution, licensing, or
offering for sale, license, or other disposition thereof, has violated or
infringed upon, or is violating or infringing upon, any Intellectual Property
right of any other Person. None of the Company Owned IP or, to Company’s
knowledge, Embedded Third Party Software, is subject to any judgment of any
court or other Governmental Authority. Except as set forth in Section 2.7(e) of
the Disclosure Schedules, no Legal Proceeding is pending or, to the Knowledge of
the Company, is threatened, nor has any claim or demand been made, which
challenges or challenged the legality, validity, enforceability, use or
exclusive ownership by Company of any of its Company Owned IP or, to Company’s
knowledge, Embedded Third Party Software. To Company’s knowledge, no Person is
violating or infringing upon, or has violated or infringed upon at any time, any
of the Intellectual Property rights of Company in Company Owned IP.

(f)    Company has adequately maintained all trade secrets with respect to
Company Owned IP (except for such information that Company in its reasonable
business judgment elected to disclose on a non-confidential basis). Except as
set forth in Section 2.7(f) of the Disclosure Schedules, Company has not
disclosed or delivered to any escrow agent or to any other Person, or permitted
the disclosure to any escrow agent or to any other Person of, the source code
(or any aspect or portion thereof) for or relating to any past, present or
currently anticipated future product of Company.

(g)    (i) Company is not in material breach of or default under any license,
sublicense or other Contract to which it is a party and pursuant to which
Company uses Intellectual Property provided to Company under such Contract,
which Intellectual Property is necessary to the conduct of Company as currently
conducted, and (ii) Company has not performed any act or omitted to perform any
act under such Contract which, with notice or lapse of time or both, will
directly result in or constitute a violation of or infringement upon any
Intellectual Property right provided under such Contract.

(h)    None of the Company Owned IP is owned by or registered in the name of any
current or former owner, shareholder, partner, director, executive, officer,
employee, salesman, agent, customer, representative or contractor of Company nor
does any such Person have any interest therein or right thereto, including the
right to royalty payments.

(i)    Except for code to terminate functionality in demonstration or trial
copies, no portion of any Company Owned Software or, to Company’s knowledge,
Embedded Third Party Software or other Company Software contains any “back
door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components designed to permit unauthorized access
or to disable or erase software, hardware, or data without the consent of the
user.

(j)    Set forth in Section 2.7(j) of the Disclosure Schedules are all Internet
domain names used in Company’s business (“Domain Names”). Except as set forth in
Section 2.7(j) of the Disclosure Schedules, Company is the registrant of all
Domain Names, and all registrations of Domain Names are in good standing

 

15



--------------------------------------------------------------------------------

until such dates as set forth in Section 2.7(j) of the Disclosure Schedules. No
action has been taken by Company or, to Company’s knowledge, is pending to
challenge rights to, suspend, cancel or disable any Domain Name, registration
therefor or the right of Company to use a Domain Name. Company has the rights to
use on the Internet the Domain Names.

(k)    Company is not in violation of any material governmental prohibition or
restriction on the use of any Company Owned Software or other Company Owned IP,
or any other Company Owned or Used IP, in any jurisdiction in which Company
conducts business or on the export or import of any Company Owned or Used IP
from or to any jurisdiction in which Company conducts business.

(l)    Neither Company nor any Affiliate has exported or re-exported, directly
or indirectly (including via remote access) any part of any Company Owned
Software or other Company Owned IP to any country to which a license is required
under the laws, administrative regulations, and executive orders relating to the
control of imports and exports of commodities and technical data, use and remote
use of software and related property, and registration of customer agreements,
including the Export Administration Regulations of the U.S. Department of
Commerce (“EAR”), the International Traffic in Arms Regulations of the U.S.
Department of State, and the Enhanced Proliferation Control Initiative in the
U.S. without first obtaining all applicable licenses.

(m)    The information with respect to each Open Source Software component set
forth in Section 2.7(m) of the Disclosure Schedules is accurate and complete in
all material respects. Except as set forth in Section 2.7(m) of the Disclosure
Schedules, no Open Source Software is used in, incorporated into, integrated
with, bundled with or distributed with any Company Owned Software or other
Company Owned IP. Company has not used Copyleft Software in any manner that,
with respect to any Company Owned Software (excluding the Copyleft Software
itself), does or is reasonably expected to (i) require its disclosure or
distribution in source code form, (ii) require the licensing thereof for the
purpose of making derivative works, (iii) impose any restriction on the
consideration to be charged for the distribution thereof, or (iv) create, or
purport to create, obligations for Company with respect to any Company Owned IP
or grant, or purport to grant, to any third party, any rights or immunities
under any rights to the Company Owned IP. With respect to any Copyleft Software
that is or has been used by Company in connection with any Company Owned IP,
Company has been and is in material compliance with all applicable licenses with
respect thereto.

(n)    Except as set forth in Section 2.7(n) of the Disclosure Schedules,
(i) Company has not licensed any Company Owned IP to any Person on an exclusive
basis, and (ii) Company has not entered into any covenant not to compete or
Contract materially limiting its ability to exploit fully any of Company Owned
IP or to transact business (1) in any market or geographical area or (2) with
any Person.

(o)    All rights of Company in Company Owned IP (in each case excluding
personal data) are transferable to Purchaser. As a result of the transactions
contemplated by this Agreement, upon the Closing, Surviving Corporation and its
assignees, if applicable, shall own or possess, or own or possess adequate and
enforceable licenses, sublicenses or other rights to use, without payment of any
fee related to such transfer, all the Intellectual Property relating to Company
Owned or Used IP and all data relating to customers.

(p)    The Company and, and to the Knowledge of the Company, all third parties
acting on behalf of the Company that has or has had access to Personal
Information collected by or on behalf of the Company comply, and have always
complied, with all (i) applicable Legal Requirements, guidance and best
practices, (ii) contractual obligations of the Company and such third party
acting on behalf of the Company (including, but not limited to, those with
identified customers of the Company), (iii) internal and public-facing privacy,
data handling and/or security policies of the Company, (iv) public statements
that the Company has made regarding their respective privacy, data handling
and/or data security policies or practices, (v) rules of applicable
self-regulatory organizations, and (vi) applicable published industry standards
(collectively, “Privacy Laws and Requirements”) relating to (A) the privacy of
users of any web properties, products and/or services of the Company, (B) the
collection, use, storage, retention, disclosure, transfer, disposal, or any
other processing of any

 

16



--------------------------------------------------------------------------------

Personal Information collected or used by the Company and/or by third parties
having access to such information and (C) the transmission of marketing and/or
commercial messages through any means, including, without limitation, via email,
text message and/or any other means. The execution, delivery and performance of
this Agreement complies with all Privacy Laws and Requirements. The Company has
no operations that require compliance with the Payment Card Industry Data
Security Standard.

(q)    As set forth in Section 2.7(n) of the Disclosure Schedules, the Company
maintains a privacy policy that describes its policies with respect to the
collection, use, storage, retention, disclosure, transfer, disposal or other
processing of Personal Information. True and correct copies of all such privacy
policies have been made available to Purchaser. Such privacy policy and all
materials distributed or marketed by the Company have at all times included all
information and made all disclosures to users or customers required by all
Privacy Laws and Requirements, and none of such disclosures made or contained in
any such privacy policy or in any such materials has been inaccurate, misleading
or deceptive or in violation of any Privacy Laws and Requirements.

(r)    To the Company’s Knowledge, there is no complaint to, or any audit,
proceeding, investigation (formal or informal) or claim currently pending
against, the Company by any private party, the Federal Trade Commission, any
state attorney general or similar state official, or any other Governmental
Authority, foreign or domestic, with respect to the collection, use, retention,
disclosure, transfer, storage or disposal of Personal Information. The Company
has at all times taken all steps reasonably necessary (including implementing
and monitoring compliance with adequate measures with respect to technical and
physical security) to protect Personal Information against loss and against
unauthorized access, use, modification, disclosure or other misuse. To the
Company’s Knowledge, there has been no unauthorized access to, disclosure of,
appropriation of and/or any other misuse of any Personal Information nor has
there been any breach in security of any of Company IT Systems used to store or
otherwise process any Personal Information.

(s)    Section 2.7(s) of the Disclosure Schedule: (i) sets out a description of
all Personal Information that the Company and all third parties acting on its or
their behalf has transferred from one country to another and, in each instance,
identifies the exporting and importing countries, (ii) identifies the data
exporter and data importer, (iii) describes the purposes of each cross-border
data transfer and (iv) describes the legal basis under which each of the data
transfers were made. Except as disclosed in Section 2.7(s) of the Disclosure
Schedules neither the Company nor any third party acting on its behalf has
transferred any Personal Information across any international borders.

(t)    All Company IT Systems have been properly maintained by technically
competent personnel, in accordance with standards set by the manufacturers or
otherwise in accordance with standards prudent in the industry, to ensure proper
operation, monitoring and use. The Company IT Systems are in good working
condition to effectively perform all information technology operations necessary
to conduct the business of the Company as currently conducted and as
contemplated to be conducted immediately after the Closing. The Company has not
experienced within the past five (5) years any material disruption to, or
material interruption in, the conduct of business, including any event,
disruption or defect that resulted in the provision of service level credits or
the like to any counterparty under any contract, that is attributable to a
defect, bug, breakdown or other failure or deficiency of the Company IT Systems.
The Company has taken commercially reasonable measures to provide for the
back-up and recovery of the data and information necessary to the conduct of the
business of the Company (including such data and information that is stored on
magnetic or optical media in the ordinary course) without material disruption
to, or material interruption in, the conduct of the business of the Company.

(u)    The Company has established and is in compliance with a written
information security program that: (i) includes administrative, technical and
physical safeguards reasonably designed to safeguard the security,
confidentiality, and integrity of transactions and Personal Information; and
(ii) is reasonably designed to protect against unauthorized access to the
Company IT Systems or Personal Information and the systems of any third party
service providers that have access to Company IT Systems and/or Personal
Information. To the Company’s Knowledge, no breach or violation of any security
program described above has occurred or is, to the Company’s Knowledge,
threatened.

 

17



--------------------------------------------------------------------------------

  2.8

Products.

(a)    The DivvyCloud Cloud Management Platform (the “Product”) conforms in all
material respects with its specification, documentation, performance standard,
representation or statement made or provided with respect thereto by or on
behalf of Company.

(b)    Company has not received written notice from any customer (including any
OEM customer, reseller or similar person) or Governmental Authority or consumer
organization alleging that the Product does not conform in all material respects
with any specification, documentation, performance standard, representation or
statement made or provided by or on behalf of Company (except with respect to
warranty claims in the ordinary course of business, which shall not include
substantial repeated failures of the Product to comply with specifications).

 

  2.9

Contracts and Commitments.

(a)    Section 2.9(a) of the Disclosure Schedules lists each Material Contract.
Company has made available to Purchaser on the Diligence Site true, complete and
correct copies of the Material Contracts to Purchaser (including without
limitation any enforceable written modifications thereto).

(b)    Each of the Material Contracts is enforceable by Company (and after the
Closing will be enforceable by the Surviving Corporation) against each other
party thereto, in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws affecting generally the
enforcement of creditors’ rights, and subject to general principles of equity).

(c)    Neither Company nor, to Company’s knowledge, any other party to a
Material Contract, is in material default thereunder or in material breach
thereof. There exists no event, occurrence, condition or act which constitutes
or, with the giving of notice, the lapse of time, would be become a material
default by either Company, or to Company’s knowledge, any other party under any
Material Contract.

 

  2.10

Customers.

Section 2.10 of the Disclosure Schedules sets forth the name of each of the top
ten (10) customers of the Company by revenue during (a) the twelve- (12-) month
period ending December 31, 2019, and (b) the three (3)-month period ending
March 31, 2020 (collectively, the “Material Customers”). Except as set forth on
Section 2.10 of the Disclosure Schedules, no customer has canceled or otherwise
terminated its relationship with the Company, or materially decreased its usage
or purchase of the products of the Company since January 1, 2019. Except as set
forth on Section 2.10 of the Disclosure Schedules, to the Company’s Knowledge,
no customer intends to terminate, cancel or otherwise modify its relationship
with the Company (or with Purchaser post-Closing) or to decrease or limit its
usage, purchase or distribution of the products of the Company.

 

  2.11

Suppliers.

Section 2.11 of the Disclosure Schedules sets forth the name of each of the top
ten (10) suppliers (each, a “Supplier”) of the Company by gross expenditure paid
to such Supplier (a) during the twelve- (12-) month period ending December 31,
2019 and (b) during the three (3)-month period ending March 31, 2020. No
Supplier has canceled or otherwise terminated its relationship with the Company
or materially decreased the services, products or materials made available to
the Company since January 1, 2019. To the Company’s Knowledge, no Supplier
intends to terminate, cancel or otherwise materially modify its relationship
with the Company (or with Purchaser post-Closing) or to materially decrease or
limit the services, products or materials made available to the Company.

 

18



--------------------------------------------------------------------------------

  2.12

Insurance.

Section 2.12 of the Disclosure Schedules discloses each insurance policy
(including fire, theft, casualty, comprehensive general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which Company
is a party, a named insured or otherwise the beneficiary of coverage as of the
Agreement Date, all of which are in full force and effect. Except as set forth
on Section 2.12 of the Disclosure Schedules, there is no pending claim under any
such policy with respect to which an insurer has, in a written notice to
Company, questioned, denied or disputed coverage. All premiums due and payable
under all such policies have been paid, Company is not liable for retroactive
premiums or similar payments, and Company is otherwise in compliance in all
material respects with the terms of such policies. Company has no knowledge of
any threatened termination of, or material premium increase with respect to, any
such policy. Except as set forth on Section 2.12 of the Disclosure Schedules,
each such policy will continue to be enforceable and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing. Section 2.12 of the Disclosure
Schedules discloses all claims asserted by Company pursuant to any insurance
policy and describes the nature and status of each such claim.

 

  2.13

Employees.

(a)    Section 2.13(a) of the Disclosure Schedules contains a complete and
accurate list of all of the officers and other employees of the Company,
describing for each such employee the position or title, whether classified as
exempt or non-exempt for wage and hour purposes, annualized base salary or
hourly wage (as applicable), annual commission opportunity and bonus potential,
average scheduled hours per week, date of hire, business location, status (i.e.,
active or inactive and if inactive, the estimated duration), accrued vacation,
and the total amount of bonus, severance and other amounts, if any, owed to such
employee as of the Closing or otherwise in connection with the transactions
contemplated hereby. Section 2.13(a) of the Disclosure Schedules also contains a
complete and accurate list of all of the independent contractors, consultants,
temporary employees or leased employees of the Company other than employees
(“Contingent Workers”), showing for each Contingent Worker such individual’s
role in the business, fee or compensation arrangements, notice requirements to
terminate the agreement, and other contractual terms with the Company. Except as
contemplated by this Agreement or as set forth on Section 2.13(a) of the
Disclosure Schedules, (i) to the Knowledge of the Company, no officer or key
employee, or group of employees or Contingent Workers, has expressed any plans
to terminate his, her or their employment or service arrangement with the
Company and (ii) in the past twelve (12) months no officer’s or key employee’s
employment with the Company has been terminated for any reason.

(b)    (i) The Company is, and for the past six (6) years has been, in material
compliance with all applicable laws and regulations respecting labor,
employment, fair employment practices, work place safety and health, workers’
compensation, unemployment compensation, terms and conditions of employment, and
wages and hours; (ii) the Company is not delinquent in any payments to any
employee or Contingent Worker for any wages, salaries, commissions, bonuses,
fees or other direct compensation due with respect to any services performed for
it or amounts required to be reimbursed to such employees or Contingent Workers;
(iii) there are no, and within the past six (6) years there has been no written
complaint alleging a violation of the Company’s employment policies, litigation,
arbitration, governmental audits, governmental investigations or charges with
respect to employment or labor matters (including allegations of employment
discrimination, retaliation, or unfair labor practices, and noncompliance with
wage and hour laws) pending or, to the knowledge of the Company, threatened
against the Company in any judicial, regulatory or administrative forum, under
any private dispute resolution procedure; (iv) none of the employment policies
or practices of the Company is currently being audited or investigated or has
been audited or investigated within the past six (6) years; (v) neither the
Company nor any of its officers, is, or within the past three (3) years has
been, subject to any order, decree, injunction or judgment by any Governmental
Authority or private settlement contract in respect of any labor or employment
matters; (vi) the Company is in compliance with the requirements of the
Immigration Reform Control Act of 1986; (vii) all employees are employed at-will
and no employee is subject to any employment

 

19



--------------------------------------------------------------------------------

contract with the Company, whether oral or written; and (viii) the Company is
not a government contractor or subcontractor for purposes of any law with
respect to the terms and conditions of employment.

(c)    To the extent that any Contingent Workers are used, the Company has
properly classified and treated them in accordance with applicable laws and for
purposes of all wage, hour, classification and tax laws and regulations and
employee benefit plans and perquisites. The Company currently classifies and has
properly classified each of its employees as exempt or non-exempt for the
purposes of the Fair Labor Standards Act and state, local and foreign wage and
hour laws, and is and has been otherwise in compliance with such laws.

(d)    There is no, and during the past three (3) years there has not been, any
labor strike, picketing of any nature, organizational campaigns, labor dispute,
slowdown or any other concerted interference with normal operations, stoppage or
lockout pending or, to the Knowledge of the Company, threatened against or
affecting the Company; (i) the Company does not have any duty to bargain with
any union or labor organization or other person purporting to act as exclusive
bargaining representative (“Union”) of any employees or Contingent Workers with
respect to the wages, hours or other terms and conditions of employment of any
employee or Contingent Worker; (ii) there is no collective bargaining agreement
or other contract with any Union, or work rules or practices agreed to with any
Union, binding on the Company, or being negotiated, with respect to the
Company’s operations or any employee or Contingent Worker; and (iii) the Company
has not engaged in any unfair labor practice.

(e)    The Company has not experienced a “plant closing,” “business closing,” or
“mass layoff” or similar group employment loss as defined in the federal Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar
state, local or foreign law or regulation affecting any site of employment of
the Company or one or more facilities or operating units within any site of
employment or facility of the Company. During the ninety (90) day period
preceding the date hereof, no employee or Contingent Worker has suffered an
“employment loss” as defined in the WARN Act with respect to the Company.

(f)    Section 2.13(f) of the Disclosure Schedules identifies each employee job
title that is subject to a confidentiality, non-competition, non-solicitation
and/or invention assignment agreement with the Company and includes a form of
each such agreement.

 

  2.14

Employee Benefit Plans.

(a)    Section 2.14(a) of the Disclosure Schedules lists each benefit plan,
program, arrangement and contract (including, without limitation, any “employee
benefit plan”, as defined in Section 3(3) of ERISA), maintained or contributed
to by Company for or with respect to any of its current or former employees,
officers, directors or independent contractors, or with respect to which Company
could incur liability under Section 4069, 4201 or 4212(c) of ERISA (the “Benefit
Plans”).

(b)    No Benefit Plan promises or provides retiree medical or life insurance
benefits to any person. Each Benefit Plan intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that it is so qualified and, to the Company’s Knowledge,
nothing has occurred since the date of such letter to affect the qualified
status of such plan. Each Benefit Plan has been operated in accordance with its
terms and the requirements of applicable Legal Requirement. No Benefit Plan is
(i) subject to Title IV of ERISA, and Company has not incurred, nor not
reasonably expects to incur, any direct or indirect liability under or by
operation of Title IV or ERISA, (ii) a multiemployer plan (as defined in
Section 3(37) of ERISA), (iii) a funded welfare benefit plan within the meaning
of Section 419 of the Code, (iv) a “multiple employer plan” (within the meaning
of Section 210 of ERISA or Section 413(c) of the Code), or (v) a “multiple
employer welfare arrangement” (as such term is defined in Section 3(40) of
ERISA).

(c)    With respect to each Benefit Plan, to the Company’s Knowledge, no event
has occurred and there exists no condition or set of circumstances, in
connection with which Company could be subject to any liability under the terms
of such Benefit Plans, ERISA, the Code or any other applicable Legal
Requirement.

 

20



--------------------------------------------------------------------------------

(d)    The Company’s obligation to contribute to each Benefit Plan is terminable
unilaterally by Company at any time without liability or expense to Company or
such Benefit Plan as a result thereof (other than for benefits accrued through
the date of termination or amendment and reasonable administrative expenses
related thereto) and no Benefit Plan, plan documentation or agreement, summary
plan description or other written communication distributed generally to
employees by its terms prohibits Company from terminating any such Benefit Plan,
or in any way limit such action.

(e)    Except as listed on Section 2.14(e) of the Disclosure Schedules, no
Benefit Plan or other contract, agreement, plan or arrangement covering any one
or more individuals contains any provision or is subject to any applicable Legal
Requirement that, in connection with the Merger or any of the other transactions
contemplated by this Agreement or upon related, concurrent or subsequent
employment termination, or in combination with any other action by the Company
before Closing, would (i) increase, accelerate or vest any compensation or
benefit, except as required by Legal Requirement with respect to the termination
of any Benefit Plan, (ii) require severance, termination or retention payments,
(iii) provide any term of employment or compensation guaranty, (iv) forgive any
indebtedness, (v) require or provide any payment or compensation subject to the
excess taxes and loss of deduction arising under Sections 280G and 4999 of the
Code (and no such payment or compensation has previously been made), (vi)
promise or provide any Tax gross ups or indemnification, whether under Sections
280G or 409A of the Code or otherwise or (vii) measure any values of benefits on
the basis of any of the transactions contemplated hereby. Except as listed on
Schedule Section 2.14(e) of the Disclosure Schedules, and other than the
proposed retention award and performance award pursuant to Sections 1.10(b)(vii)
and (viii) and Section 4.4 of this Agreement to be made by Purchaser, no
stockholder, employee, officer or director of Company has been promised or paid
any bonus or incentive compensation related to the transactions contemplated
hereby.

(f)    Each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) is and has been in compliance in all
material respects with, or is otherwise exempt from, Code Section 409A. No
corrections of violations of Code Section 409A have occurred. No Benefit Plan
that is a “nonqualified deferred compensation plan” has been materially modified
in violation of Section 409A. No stock option has any feature for the deferral
of compensation.

(g)    The treatment of Company Options and Company Warrants as provided in
Section 1.5 does not violate any provision of the Company Stock Plan, any plan
grant agreement, or any Legal Requirement. No holder of a Company Option or
Company Warrant was denied an opportunity to exercise his or her Company Option
or Company Warrant prior to the Closing.

 

  2.15

Taxes.

(a)    Company has properly filed on a timely basis all material Tax Returns
that it was required to file, and all such Tax Returns are true, correct and
complete in all respects and were prepared in compliance with all applicable
Legal Requirements. Company has paid on a timely basis all Taxes, whether or not
shown on any Tax Return, that were due and payable. All unpaid Taxes of Company
for all Tax periods commencing after the date of the Interim Balance Sheet arose
in the ordinary course of business.

(b)    All Taxes that Company is or was required by Legal Requirement to
withhold or collect have been timely withheld or collected and, to the extent
required, have been properly paid to the appropriate Governmental Authority, and
Company has complied in all material respects with all information reporting and
backup withholding requirements, including the maintenance of required records
with respect thereto, in connection with amounts paid to any employee,
independent contractor, creditor, or other third party.

(c)    Company has never been a member of an affiliated group with which it has
filed (or been required to file) consolidated, combined, unitary or similar Tax
Returns. Company (i) has no liability under Treasury Regulation Section 1.1502-6
(or any comparable or similar provision of federal, state, local or foreign

 

21



--------------------------------------------------------------------------------

Legal Requirement), as a transferee or successor or pursuant to any contractual
obligation or any Taxes of any Person other than Company, and (ii) is not a
party to or bound by any Tax indemnity, Tax sharing or Tax allocation, in each
case, other than a Commercial Tax Agreement.

(d)    Company has made available to Purchaser on the Diligence Site:
(i) complete and correct copies of all income and all other Tax Returns of
Company for each of the last three (3) taxable years, (ii) complete and correct
copies of all private letter rulings, revenue agent reports, information
document requests, notices of proposed deficiencies, deficiency notices,
protests, petitions, closing agreements, settlement agreements, pending ruling
requests and any similar documents submitted by, received by, or agreed to by or
on behalf of Company relating to Taxes for all taxable periods for which the
statute of limitations on assessments has not yet expired, and (iii) complete
and correct copies of all agreements, rulings, settlements or other Tax
documents with or from any Governmental Authority relating to Tax incentives of
Company.

(e)    Except as set forth on Section 2.15(e) of the Disclosure Schedules, no
examination or audit or other action of or relating to any Tax Return of Company
by any Governmental Authority is currently in progress or threatened or to
Company’s knowledge, contemplated. No deficiencies for Taxes of Company have
been claimed, proposed or assessed in writing by any Governmental Authority for
the taxable periods for which the statute of limitations on assessments has not
yet expired, and there are no outstanding deficiencies for prior taxable
periods. Company has not been informed in writing by any jurisdiction in which
Company does not file a Tax Return that the jurisdiction believes that Company
was required to file any Tax Return that was not filed or is subject to Tax in
such jurisdiction. Except as set forth on Section 2.15(e) of the Disclosure
Schedules, Company has not (i) waived any statute of limitations with respect to
Taxes or agreed to extend the period for assessment or collection of any Taxes,
which waiver or extension is still in effect, (ii) requested any extension of
time within which to file any Tax Return, which Tax Return has not yet been
filed, or (iii) executed or filed any power of attorney with any taxing
authority, which is still in effect (other than authorizations to contact Tax
Return preparers that were included in Tax Returns filed by Company).

(f)    Except as set forth on Section 2.15(f) of the Disclosure Schedules,
Company has not made any payment, nor is obligated to make any payment, nor is a
party to any agreement, contract, arrangement or plan that could obligate it to
make any payment that may be treated as an “excess parachute payment” under
Section 280G of the Code (without regard to Section 280G(b)(5) of the Code).

(g)    Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any period (or any portion
thereof) ending after the Closing Date as a result of (i) any adjustments under
Section 481 of the Code (or any similar adjustments under any provision of the
Code or the corresponding foreign, state or local Tax Law) as a result of
transactions, events or accounting methods employed prior to the Closing Date,
(ii) deferred intercompany gain or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding provision of
state, local or foreign Tax Law) in connection with a transaction consummated
prior to the Closing Date, (iii) closing agreement as described in Section 7121
of the Code (or any corresponding or similar provision of state, local or
foreign Tax Law) executed on or prior to the Closing Date, (iv) installment sale
or open transaction disposition made on or prior to the Closing Date,
(v) prepaid amount received on or prior to the Closing Date, or (vi) an election
made pursuant to Section 108(i) of the Code on or prior to the Closing Date.

(h)    Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(l)(A)(ii) of the Code.

(i)    Company has not distributed to its shareholders or security holders stock
or securities of a controlled corporation, nor has stock or securities of
Company been distributed, in a transaction to which Section 355 of the Code
applies (i) in the two years prior to the date of this Agreement or (ii) in a
distribution that could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) that
includes the transactions contemplated by this Agreement.

 

22



--------------------------------------------------------------------------------

(j)    There are no Encumbrances with respect to Taxes upon any of the assets of
Company, other than with respect to Taxes not yet due and payable or the
validity of which are being contested in good faith by appropriate proceedings.

(k)    Section 2.15(k) of the Disclosure Schedules discloses (i) each
jurisdiction in which Company is required to file or has been required to file a
Tax Return for any taxable period since inception and (ii) each jurisdiction
that has sent written notices or communications requesting information relating
to Company’s nexus with such jurisdiction for any taxable period since
inception. Section 2.15(k) of the Disclosure Schedules discloses all Tax Returns
(and their respective due dates without regard to extensions) required to be
filed by Company for periods beginning before the Closing Date that will not be
filed on or before the Closing Date.

(l)    Company (i) is not a party to any joint venture, partnership, or other
arrangement that is treated as a partnership for federal income Tax purposes,
(ii) has not made an entity classification (“check-the-box”) election under
Section 7701 of the Code with respect to Company, (iii) is not a stockholder of
a “controlled foreign corporation” as defined in Section 957 of the Code (or any
similar provision of state Legal Requirement), and (iv) is not a stockholder in
a “passive foreign investment company” within the meaning of Section 1297 of the
Code.

(m)    Company has never had a permanent establishment in any foreign country as
defined in any applicable Tax treaty or convention between the United States and
such foreign country.

(n)    Company has not engaged in any “reportable transaction” as set forth in
Treasury Regulation section 1.6011-4(b) or a “listed transaction” as set forth
in Treasury Regulation section 301.6111-2(b)(2) or any analogous provision of
state or local Legal Requirement. Company has disclosed on its federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Section 6662(d)(1)(B)
of the Code.

(o)    Company is not a party to a gain recognition agreement under Section 367
of the Code.

 

  2.16

Litigation; Compliance with Legal Requirements.

(a)    Except as provided in Section 2.16(a) of the Disclosure Schedules, there
is no suit, litigation, arbitration, claim, action, governmental investigation
or legal, administrative or regulatory proceeding pending, or to Company’s
knowledge, threatened, against Company or to which its properties is or would be
subject.

(b)    Company has not in the past been nor is presently in violation of, in
respect of operations, real property, machinery, equipment, all other tangible
property, practices and all other aspects of its businesses, any Legal
Requirement, in any material respect. Company has not received any written
notification of any asserted present or past failure of it to comply with any of
such Legal Requirements.

(c)    Company has complied with all Legal Requirements relating to
environmental matters (“Environmental Laws”) including, but not limited to: air
pollution; water pollution; noise control; on-site or off-site solid or
hazardous waste storage, treatment, discharge, disposal or recovery; toxic and
hazardous chemical reporting; or employee safety and hazardous material use,
generation, reliance, transportation, and reporting provisions. No notice of
violation of or potential liability resulting from any such Environmental Laws,
or orders with respect thereto, has been received, nor is any such notice
pending or to Company’s knowledge threatened. No underground or above ground
storage tanks are or have been located on the real properties owned, operated or
previously owned or operated by Company. Company is not aware of any generation,
treatment, storage, transfer, disposal, release or threatened release in, at,
from or on such real properties of toxic or hazardous substances by any current
or previous owner or tenant of such real properties.

 

23



--------------------------------------------------------------------------------

  2.17

No Conflict or Violation; Consents.

(a)    Except as set forth on Section 2.17(a) of the Disclosure Schedules, the
execution, delivery and performance of this Agreement by Company shall not
result in (i) a violation of or a conflict with any provision of the certificate
of incorporation or bylaws of Company, (ii) a breach of or a default under any
provision of, or result in the acceleration of any obligations under, any
Material Contract or any material indebtedness, encumbrance, commitment,
license, franchise, permit, authorization or consent to which Company is a party
or by which Company is bound, (iii) a violation by Company of any applicable
Legal Requirement or any rule, order or judgment of any court or other
Governmental Authority or (iv) the creation of an Encumbrance on any of
Company’s assets.

(b)    Except as set forth on Section 2.17(b) of the Disclosure Schedules, and
except for the filing of the certificate of merger under the DGCL, no consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Authority or any other Person is required to be made or obtained by
Company in connection with the execution, delivery and performance by Company of
this Agreement.

 

  2.18

HSR Act Compliance

(a)    Company is not engaged in manufacturing as defined by the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and all
regulations promulgated thereunder (the “HSR Act”).

(b)    As of the Agreement Date, Company’s total assets do not exceed the
current threshold of $18.8 million, both under Section 18a (a)(2)(B)(ii)(II) and
(III) of the HSR Act.

 

  2.19

Certain Interests.

(a)    Except as set forth on Section 2.18 of the Disclosure Schedules, none of
the Stockholders or their Affiliates or any officer or director of Company (each
a “Related Party”):

(i)    has any direct or indirect financial interest in any competitor, supplier
or customer of Company, provided, however, that the ownership of securities
representing no more than five percent (5%) of the outstanding voting power of
any competitor, supplier or customer, and which are listed on any national
securities exchange or traded actively in the national over-the-counter market,
shall not be deemed to be a “financial interest” so long as the person owning
such securities has no other connection or relationship with such competitor,
supplier or customer;

(ii)    owns, directly or indirectly, in whole or in part, or has any other
interest in any tangible or intangible property which Company uses or has used
in the conduct of its business or otherwise; or

(iii)    has outstanding any indebtedness to Company.

(b)    Except for the payment of employee compensation in the ordinary course of
business, Company has no liability or any other obligation of any nature
whatsoever to any Related Party.

 

  2.20

Certain Business Practices; FCPA.

(a)    Neither Company, nor, to Company’s knowledge, any affiliates of Company
or any director, officer, employee, agent or representative of any of Company or
its Affiliates, has (i) made, offered, promised, authorized or approved any
unlawful payment, whether in the form of a bribe, kickback, rebate, payoff,
influence payment or otherwise, to any government official (including any
officer or employee of a government or government-owned or controlled entity,
all of the foregoing being referred to as “Government Officials”), or to any
other person while knowing that all or some portion of the money or value was or
will be offered, given or promised to a Government Official, to influence
official action or secure an improper advantage or (ii) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political

 

24



--------------------------------------------------------------------------------

activity, and (iii) Company, and to Company’s knowledge, the Affiliates of
Company, have conducted their businesses in compliance with the Foreign Corrupt
Practices Act of 1977, as amended, and all other applicable anti-corruption
laws, anti-bribery laws, and import-export laws.

(b)    No natural person who is an owner of Company is a “foreign official”
within the meaning of the Foreign Corrupt Practices Act of 1977.

(c)    Neither Company nor any of its agents acting or benefiting in any
capacity in connection with this Agreement is any of the following: (i) a
“Blocked Person” listed in the Annex to Executive Order No. 13224; (ii) a Person
owned or controlled by, or acting for or on behalf of, a Blocked Person listed
in the Annex to the Executive Order No. 13224; (iii) a Person that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department, Office of Foreign Assets Control at its official website.

(d)    Neither Company nor any of its agents acting in any capacity in
connection with this Agreement or the transactions contemplated hereby
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

 

  2.21

Brokers.

Company has not entered into any agreement with any Person which will result in
the obligation of Purchaser or Company to pay any finder’s fee, brokerage
commission or similar payment in connection with the transaction contemplated by
this Agreement, except for DC Advisory, whose fees shall be included in the
Closing Transaction Expenses.

 

3.

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB.

Purchaser and Merger Sub hereby represent and warrant, on a joint and several
basis to Company, except as set forth in the correspondingly numbered Disclosure
Schedules, which exceptions shall be deemed to be disclosure with respect to all
other representations or sections or subsections of the Disclosure Schedules to
which applicability of such disclosure would be reasonably apparent on its face
to a reader without independent knowledge of the matter being disclosed and
shall be deemed to be part of the representations and warranties made hereunder,
as follows as of the Closing Date:

 

  3.1

Status.

Each of Purchaser and Merger Sub (i) is an Entity duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, (ii) has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and (iii) has full power and
authority to conduct its business which is presently being conducted and to own
or lease its assets.

 

  3.2

Authorization.

Each of Purchaser and Merger Sub has all necessary corporate power and corporate
authority and has taken all corporate action necessary to execute, deliver and
perform this Agreement. The execution, delivery and performance of this
Agreement have been duly authorized by the members, managers or boards of
directors as applicable of Purchaser, Merger Sub and all other requisite
corporate/organizational action.

 

  3.3

Enforceable.

This Agreement has been duly executed and delivered by each of Purchaser and
Merger Sub and is a legal, valid and binding obligation of each of Purchaser and
Merger Sub, enforceable against each of Purchaser and

 

25



--------------------------------------------------------------------------------

Merger Sub in accordance with its terms, except that the validity, binding
effect or enforceability of this Agreement may be limited or otherwise affected
by (i) any bankruptcy, insolvency or other similar Legal Requirement affecting
the enforcement of creditors’ rights and remedies generally or (ii) principles
of equity.

 

  3.4

No Conflict or Violation.

The execution, delivery and performance of this Agreement by each of Purchaser
and Merger Sub shall not result in (i) a violation of or a conflict with any
provision of the organizational documents of Purchaser or Merger Sub, (ii) a
breach of or a default under any provision of, or result in the acceleration of
any obligations under, any material agreement, contract, indebtedness,
encumbrance, commitment, license, franchise, permit, authorization or consent to
which Purchaser or Merger Sub is a party or by which Purchaser or Merger Sub is
bound, or (iii) a violation by Purchaser or Merger Sub of any applicable Legal
Requirement or any rule, order or judgment of any court or other Governmental
Authority.

 

  3.5

Consents.

Except for the filing of the certificate of merger under the DGCL, and assuming
the accuracy of the representations made by the Company in Section 2.18 of this
Agreement, no consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Authority or any other Person is required to
be made or obtained by Purchaser or Merger Sub in connection with the execution,
delivery and performance of this Agreement.

 

  3.6

Merger Sub Activities; Capitalization.

Merger Sub was organized solely for the purpose of entering into this Agreement
and consummating the transactions contemplated hereby and has not engaged in any
activities or business, and has incurred no liabilities or obligations
whatsoever, in each case, other than those incident to its organization and the
execution of this Agreement and the consummation of the transactions
contemplated hereby. All of the issued and outstanding capital stock of Merger
Sub are, and immediately prior to the Effective Time will be, owned by Purchaser
or a direct or indirect wholly-owned subsidiary of Purchaser.

 

  3.7

CFIUS and FIRRMA Matters.

The Purchaser and Ultimate Parent represent and warrant that neither is owned
nor controlled by any foreign person within the meaning of the CFIUS regulations
(31 C.F.R. Part 800.208).

 

  3.8

Equity Consideration Matters.

All Ultimate Parent Shares to be issued to the Retained Key Owners will be, when
issued in accordance with the terms of this Agreement, duly authorized, validly
issued, fully paid and nonassessable and subject to no preemptive or similar
rights and issued in compliance with all applicable federal and state securities
laws.

 

  3.9

No Brokers.

Neither Purchaser nor Merger Sub has entered into any agreement with any Person
that will result in the obligation of Purchaser, Merger Sub or Company to pay
any finder’s fee, brokerage commission or similar payment in connection with the
transaction contemplated by this Agreement.

 

4.

COVENANTS.

 

  4.1

Conduct of the Business Pending the Closing.

Except for any action contemplated by this Agreement, Company covenants and
agrees that between the date of this Agreement and the earlier of the Effective
Time or the termination of this Agreement in accordance

 

26



--------------------------------------------------------------------------------

with Section 7, unless Purchaser shall otherwise expressly agree in writing,
Company shall not take any action (or fail to take any action) which would
result in a Material Change; provided, however, the Parties acknowledge and
agree that the Company has had to make and may have to make changes to its
operations to address and adopt to the COVID-19 virus.

 

  4.2

Access and Investigation.

Company shall, upon reasonable notice, during normal business hours, and subject
to the restrictions contained in any confidentiality agreements to which the
Company is subject, cause its Representatives to: (a) provide Purchaser and
Purchaser’s Representatives with reasonable access to Company’s Representatives,
personnel and assets and to all existing books, records, Tax Returns, work
papers and other documents and information relating to its business; and
(b) provide Purchaser and Purchaser’s Representatives with copies of such
existing books, records, Tax Returns, work papers and other documents and
information relating to its business, and with such additional financial,
operating and other data and information regarding its business, as Purchaser
may reasonably request, and in the case of both (a) and (b), in a manner so as
to not interfere with the normal business operations of the Company.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to disclose any information to Purchaser, Ultimate Parent, or
any of their respective Representatives if such disclosure would, in the
reasonable opinion of counsel, be reasonably likely to (x) jeopardize any
attorney-client or other legal privilege or (y) contravene any Legal
Requirements, fiduciary duty or binding agreement entered into prior to the date
hereof.

 

  4.3

Customer Consents.

(a)    The Company will contact the customers of the Company identified on
Section 2.17(a)(ii) of the Disclosure Schedules and will use reasonable
commercial efforts to seek the consents identified therein, and the Company will
provide the notices to the customers of the Company identified in
Section 2.17(a)(ii) of the Disclosure Schedules.

(b)    During the period from the Agreement Date until the earlier of the
Effective Time or the termination of this Agreement in accordance with its
terms, Purchaser and Ultimate Parent shall work cooperatively and in good faith
with the Company to maintain good relationships with such customer, supplier,
distributor or other material business relation of Company.

4.4 Retention Awards; Performance Benefits. Following the Agreement Date, the
Purchaser shall use its good faith efforts to enter the following retention
award agreements:

(a)    With the employees identified in the Retention RSU Notice, retention
award agreements for Retention RSUs, the general terms and amounts of which are
set forth in Exhibit G, with an aggregate amount equal to the Retention Amount;
and

(b)    With the employees identified in the Performance RSU Notice, performance
award agreements for Performance RSUs , the general terms and amounts of which
are set forth in Exhibit H, with an aggregate amount equal to the Performance
Amount.

 

  4.5

Negative Covenants.

Except as otherwise contemplated or permitted by this Agreement, as otherwise
required pursuant to applicable Legal Requirements, or as otherwise required
pursuant to the Material Contracts or the Company’s certificate of incorporation
or bylaws, from the date of this Agreement until the Closing, Company shall not,
without the prior written consent (including by e-mail) of Purchaser (which
consent shall not be unreasonably withheld or delayed), directly or indirectly:

(a)    amend, modify or supplement its certificate of incorporation or bylaws;

 

27



--------------------------------------------------------------------------------

(b)    split, combine or reclassify any of its capital stock or equity interests
or issue or authorize the issuance of any securities in respect of, in lieu of,
or in substitution of its capital stock or equity interests or repurchase,
redeem or otherwise acquire any of its capital stock or equity interests, except
as expressly contemplated by this Agreement;

(c)    enter into any transactions, Contracts, arrangements or understandings
with any Related Party;

(d)    take or omit to take any action that could reasonably be expected to have
a Material Adverse Effect;

(e)    delay or postpone the payment of accounts payable and other Liability or
obligations or accelerate the collection of accounts receivable, or write-down
the value of any asset or write-off as uncollectible any accounts or notes
receivable;

(f)     (i) enter into, terminate, amend or otherwise modify or waive any of the
material terms of, any (x) Material Contract, except in the ordinary course of
business, (y) collective bargaining agreement, labor contract or similar
agreement or arrangement with any labor union, trade union or works council or
(z) leases with respect to real property, or (ii) release any Person who had
been seeking to acquire capital stock or equity interests or a significant
portion of the assets of the Company from any confidentiality or similar
agreement, or modified or waived any material provision of any such agreement,
with such Person;

(g)    (i) other than the payment of the Pre-Closing Bonuses, adopt, amend,
modify or terminate any bonus, profit-sharing, incentive, severance or other
Benefit Plan, Contract or commitment for the benefit of any employee;
(ii) increase the compensation or other benefits payable or provided to any
employee, except in the ordinary course of business; or (iii) grant any equity
or equity based awards;

(h)    repay any outstanding Indebtedness outside of the ordinary course of
business;

(i)    make or change any Tax election, change an annual accounting period,
adopt or change any accounting method with respect to Taxes, file any amended
Tax Return, enter into any closing agreement, settle or compromise any
proceeding with respect to any Tax claim or assessment relating to the Company,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to the Company, or take any other similar action relating to the filing
of any Tax Return or the payment of any Tax;

(j)    declare, set aside, make or pay any dividend or other distribution in
respect of capital stock or equity interests of the Company, unless the record
and payment dates thereof, and satisfaction of all payment obligations therefor,
occurs prior to the Closing Date;

(k)    sell, assign, license, pledge, transfer or dispose of, or grant or take
any action that will create an Encumbrance on, any assets, rights or properties;

(l)    acquire (by way of merger, consolidation or acquisition) the equity
interests or assets of any Person, or obtain control, directly or indirectly, of
any interest in any Person or the right to acquire any stock or interest in any
other Person or in any business, or enter into any joint venture, partnership or
similar arrangement;

(m)    make or enter into any commitment for an capital expenditures in excess
of $10,000 for any individual commitment or $25,000 in the aggregate, to the
extent that such commitments will not be satisfied prior to the Closing Date;

(n)    incur or guarantee any Indebtedness, issue or sell any debt securities or
warrants or other rights to acquire debt securities, or enter into any
arrangement having the economic effect of any of the foregoing;

 

28



--------------------------------------------------------------------------------

(o)    pay or agree to pay in settlement, or compromise or waive any rights
under or pursuant to, any Legal Proceedings of liability against the Company;

(p)    change the accounting methods or accounting practices followed by the
Company or change the depreciation or amortization policies or rates;

(q)    cancel or terminate any insurance policy or cause any of the coverage
thereunder to lapse;

(r)    grant any registration rights with respect to the equity interests of the
Company;

(s)    institute any general layoff of employees or implement any early
retirement plan or announce the planning of such a program; or

(t)    enter into any agreement or make any commitment to take any of the types
of actions described in any of subsections (a) through (s) above.

 

  4.6

Regulatory Approvals.

Purchaser and the Company shall promptly inform each other of any communication
from any Governmental Authority regarding any of the transactions contemplated
by this Agreement in connection with any filings or investigations with, by or
before any Governmental Authority relating to this Agreement or the transactions
contemplated hereby, including any proceedings initiated by a private party. If
any Party or any Affiliate of any Party receives a request for additional
information or documentary material from any Governmental Authority with respect
to the transactions contemplated by this Agreement pursuant to any antitrust law
with respect to which any filings have been made, then the Party receiving such
a request shall use its commercially reasonable efforts to make, or cause to be
made, as soon as reasonably practicable and after consultation with the other
Parties, an appropriate response in compliance with such request. In connection
with and without limiting the foregoing, to the extent reasonably practicable
and unless prohibited by applicable Legal Requirements or by the applicable
Governmental Authority, the Purchaser and the Company agree to (i) give the
other reasonable advance notice of all meetings or teleconferences with any
Governmental Authority relating to the transactions contemplated by this
Agreement, (ii) give the other an opportunity to participate in each of such
meetings or teleconferences, (iii) keep the other reasonably apprised with
respect to any oral communications with any Governmental Authority regarding the
transactions contemplated by the Agreement, (iv) cooperate in the filing of any
analyses, presentations, memoranda, briefs, arguments, opinions or other written
communications explaining or defending the transactions contemplated hereby,
articulating any regulatory or competitive argument and/or responding to
requests or objections made by any Governmental Authority, and (v) provide the
other with a reasonable advance opportunity to review and comment upon, and
consider in good faith the views of the other with respect to, all substantial
written communications (including any analyses, presentations, memoranda,
briefs, arguments and opinions) with a Governmental Authority regarding the
transactions contemplated hereby.

 

  4.7

280G Covenant.

Prior to the Closing, Company shall submit to a stockholder vote, in a manner
that satisfies the stockholder approval requirements under Section 280G(b)(5)(B)
of the Code and the Treasury Regulations promulgated thereunder, the right of
any “disqualified individual” (as defined in Section 280G(c) of the Code) to
receive any and all payments (or other benefits) contingent on the consummation
of the transactions contemplated by this Agreement (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) to the extent necessary so that no payment
received by such “disqualified individual” shall be a “parachute payment” under
Section 280G(b) of the Code (determined without regard to Section 280G(b)(4) of
the Code). Such vote (the “280G Vote Result”) shall establish the disqualified
individual’s right to the payment or other compensation if approved by
Stockholders, and Company shall obtain any required waivers or consents from the
disqualified individual prior to the vote. In

 

29



--------------------------------------------------------------------------------

addition, Company shall provide adequate disclosure to Stockholders that hold
voting Company Stock of all material facts concerning all payments to any such
disqualified individual that, but for such vote, could be deemed “parachute
payments” under Section 280G of the Code in a manner that satisfies
Section 280G(b)(5)(B)(ii) of the Code and regulations promulgated thereunder.
Purchaser and its counsel shall be given an adequate opportunity to review and
comment on all documents required to be delivered to stockholders in connection
with such vote and any required disqualified individual waivers or consents, and
Company shall reflect all comments of Purchaser or its counsel thereon.
Purchaser and its counsel shall be provided copies of all documents executed by
the stockholders and disqualified individuals in connection with the vote.

 

  4.8

Exclusivity.

The terms of paragraph 1 of the Exclusivity Agreement dated March 22, 2020 from
Ultimate Parent to the Company, are hereby incorporated by reference and the
terms of such paragraphs shall continue in full force and effect until the
earlier of the Closing and the date that this Agreement is terminated pursuant
to its terms.

 

  4.9

Notice of Developments.

To the extent Company has Knowledge of any change or development in respect of
events occurring after the date hereof which would cause any of the
representations and warranties in Section 2 above not to be true and correct,
Company shall promptly (and in any event, within one (1) Business Day) notify
Purchaser in writing thereof.

 

  4.10

Directors and Officers Insurance.

Prior to the Effective Time, at the request of Purchaser, Company shall take, or
cause to be taken, all actions reasonably necessary to obtain, and satisfy any
conditions to the issuance and effectiveness of, a non-cancellable extension of
Company’s existing directors’ and officers’ liability insurance policy with a
claims reporting or discovery period of at least six (6) years after the
Effective Time in respect of acts or omissions occurring prior to the Effective
Time, covering each person who is currently covered by Company’s existing
directors’ and officers’ liability insurance policy (or who becomes covered
under such policy prior to the Effective Time) on substantially comparable terms
as Company’s existing directors’ and officers’ liability insurance policy (the
“D&O Tail Policy”). Company will provide Purchaser with a copy of the D&O Tail
Policy at or prior to the Closing. Any and all costs and expenses incurred by
Company in connection with the D&O Tail Policy, including any and all legal and
premium costs, applicable surplus lines or premium tax and any other applicable
tax, fee or surcharge related to the D&O Tail Policy, shall be the
responsibility of Company, and thus shall be included as an Additional
Adjustment Item under item (B) thereof.

 

5.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.

The obligations of Ultimate Parent, Purchaser and Merger Sub to effect the
Acquisition and otherwise consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions, unless waived in writing (including by e-mail) by
the Purchaser:

 

  5.1

Accuracy of Representations.

(a)    Each of the Fundamental Representations of the Company contained in this
agreement and in any certificate delivered pursuant to this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing with the same effect as if made at and as of such date or time
(other than those Fundamental Representations of the Company made as of a
specific date or time which shall be true and correct in all respects as of such
date or time);

 

30



--------------------------------------------------------------------------------

(b)    Each of the representations and warranties of the Company contained in
Section 2 (other than the Fundamental Representations of the Company) and in any
certificate delivered pursuant to this Agreement shall be true and correct in
all respects as of the Closing Date as though made on and as of such date (in
the case of any representation or warranty qualified by materiality, Material
Adverse Effect or similar qualifications, except to the extent such
representations and warranties are expressly made as of a specific date, in
which case such representations and warranties shall be so true and correct as
of such specific date only), except to the extent that the facts, events and
circumstances that cause such representations and warranties to not be true and
correct as of such dates, individually or in the aggregate, have not had or
would not reasonably be expected to have a Material Adverse Effect.

 

  5.2

Covenants.

All of the covenants and obligations that Company is required to comply with or
to perform at or prior to Closing shall have been complied with and performed in
all material respects.

 

  5.3

Stockholder Approval.

(a)    The principal terms of the Merger shall have been duly approved by the
vote of holders of Company Stock representing 85% of the Company Stock entitled
to vote with respect thereto.

(b)    The Company shall have received the 280G Vote Result required pursuant to
Section 4.6.

 

  5.4

Consents.

The Consents set forth on Section 1.10(a)(x) of the Disclosure Schedules shall
have been obtained and shall be in full force and effect.

 

  5.5

Deliverables.

At or prior to the Closing, Company shall have delivered to the Purchaser the
following:

(a)    each of the certificates, documents and agreements set forth in
Section 1.10(a); and

(b)    a certificate executed by Company stating that the conditions set forth
in this Section 5 have been duly satisfied in all material respects.

 

  5.6

No Restraints.

No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Acquisition shall have been issued by
any court of competent jurisdiction and remain in effect, and there shall not be
any Legal Requirement enacted or deemed applicable to the Acquisition, or any
action by a Governmental Authority, that makes consummation of the Acquisition
illegal.

 

  5.7

HSR Act Compliance.

Company’s total assets shall not exceed the current threshold of $18.8 million,
both under Section 18a(a)(2)(B)(ii)(II) and (III) of the HSR Act, and Purchaser
shall have received a certificate executed by Company stating that the
conditions set forth in this Section 5.8 is true and correct.

 

  5.8

No Legal Proceedings.

No Person shall have commenced or threatened to commence any Legal Proceeding
challenging or seeking the recovery of a material amount of damages in
connection with the Acquisition or seeking to prohibit or limit the exercise by
Purchaser of any material right pertaining to its ownership of stock of the
Surviving Corporation;

 

31



--------------------------------------------------------------------------------

provided, that Purchaser and Merger Sub shall not be entitled to rely on the
failure of this condition to be satisfied if such Legal Proceeding was
instituted by Purchaser, Ultimate Parent, Merger Sub, or any of their
Affiliates.

 

6.

CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY.

The obligations of Company to effect the Acquisition and otherwise consummate
the transactions contemplated by this Agreement are subject to the satisfaction,
at or prior to the Closing, of the following conditions, unless waived in
writing (including by e-mail) by the Company:

 

  6.1

Deliverables.

At or prior to the Closing, Purchaser shall have delivered to the Company the
following:

(a)    each of the certificates, documents and agreements set forth in
Section 1.10(b)(v) through (ix); and

(b)    a certificate executed by Purchaser stating that the conditions set forth
in this Section 6 have been duly satisfied in all material respects.

 

  6.2

Accuracy of Representations.

Each of the representations and warranties made by Purchaser and Merger Sub in
this Agreement shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

  6.3

Performance of Covenants.

All of the covenants and obligations that Purchaser is required to comply with
or to perform at or prior to the Closing shall have been complied with and
performed in all material respects.

 

  6.4

No Restraints.

No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Acquisition shall have been issued by
any court of competent jurisdiction and remain in effect, and there shall not be
any Legal Requirement enacted or deemed applicable to the Acquisition, or any
action by a Governmental Authority, that makes consummation of the Acquisition
illegal.

 

  6.5

R&W Insurance.

Purchaser shall have bound the R&W Insurance and such policy shall be in full
force and effect. The R&W Insurance shall provide that, in the event of any
payment by the insurer in connection with the R&W Insurance, the insurer shall
irrevocably waive any subrogation rights, rights of assignment and rights of
contribution it might have against the Equityholder and Company and their
respective Affiliates, or any past, present or future direct or indirect parent,
shareholder, member, director, officer, employee, agent or partner (or the
functional equivalent of any such position) (collectively, the “Seller Insured
Parties”), other than with respect to claims of Fraud by a Seller Insured Party,
and that the R&W Insurance cannot be amended in any manner adverse to the Seller
Insured Parties without the prior written consent of the Equityholder
Representative, who, along with each of the Seller Insured Parties, is an
express third-party beneficiary under the R&W Insurance.

 

32



--------------------------------------------------------------------------------

7.

TERMINATION.

 

  7.1

Termination Events.

(a)    This Agreement may be terminated prior to the Closing:

(i)    by Purchaser if:

(1)    Purchaser reasonably determines that the timely satisfaction of any
condition set forth in Section 5 has become impossible (other than as a result
of any failure on the part of Purchaser or Merger Sub to comply with or perform
any covenant or obligation of Purchaser or Merger Sub set forth in this
Agreement), provided, however, that Purchaser has first provided Company written
notice of Company’s failure to meet the conditions set forth in Section 5, and
Company must have failed to cure such failure within ten (10) Business Days
after receipt of such notice; and

(2)    any of the Retained Key Owners ceases to be employed full time by the
Company, other than by reason of death or disability;

(3)    the Closing has not taken place on or before May 15, 2020 (other than as
a result of any failure on the part of Purchaser to comply with or perform any
covenant or obligation of Purchaser set forth in this Agreement).

(ii)    by Company if:

(1)    Company reasonably determines that the timely satisfaction of any
condition set forth in Section 6 has become impossible (other than as a result
of any failure on the part of Company to comply with or perform any covenant or
obligation of Company set forth in this Agreement); and

(2)     the Closing has not taken place on or May 15, 2020 (other than as a
result of the failure on the part of Company or any of the Stockholders to
comply with or perform any covenant or obligation set forth in this Agreement).

(b)    This Agreement may be terminated prior to the Closing by the mutual
written consent of Purchaser and Company. This Agreement may be terminated after
the Closing by the mutual written consent of Purchaser and Equityholder
Representative.

 

  7.2

Termination Procedures.

If Purchaser wishes to terminate this Agreement pursuant to Section 7.1(a)(i),
Purchaser shall deliver to Company a written notice stating that Purchaser is
terminating this Agreement and setting forth a brief description of the basis on
which Purchaser is terminating this Agreement. If Company wishes to terminate
this Agreement pursuant to Section 7.1(a)(ii), Company shall deliver to
Purchaser a written notice stating that Company is terminating this Agreement
and setting forth a brief description of the basis on which Company is
terminating this Agreement.

 

  7.3

Effect of Termination.

If this Agreement is terminated pursuant to Section 7.1, all representations and
warranties of the Parties hereto shall expire and all further obligations of the
Parties under this Agreement shall terminate; provided, however, that:
(a) neither Company nor Purchaser shall be relieved of any obligation or
liability arising from any prior breach by such Party of any provision of this
Agreement; and (b) the Parties shall, in all events, remain bound by and
continue to be subject to the provisions set forth in Section 11.2.

 

33



--------------------------------------------------------------------------------

8.

POST-CLOSING COVENANTS.

 

  8.1

Access to Books, Records, Etc.

The Purchaser agrees that, after the Closing, it will, and will cause the
Company to cooperate with and make available to the Equityholder Representative
during normal business hours and upon reasonable notice, all books and records,
properties, information and employees (without disruption of employment)
retained and remaining in existence after the Closing Date that are necessary or
useful in connection with the tax matters described in Section 8.3 and any
inquiry, audit, investigation, dispute, litigation or other proceeding or
similar matter, including the preparation of the Closing Adjustment Statement.
The Purchaser agrees that it shall, and shall cause the Company to, preserve and
keep all books and records of the Purchaser and the Company for a period of at
least three (3) years from the Closing Date or such longer period as may be
required by any Legal Requirement; provided, that the Purchaser may assign this
obligation to the Company if the Purchaser, together with its Affiliates, ceases
to own beneficially at least a majority of the outstanding voting securities of
the Company and thereafter shall be relieved of this obligation.

 

  8.2

General.

In case at any time after the Closing any further action is necessary to carry
out the purposes of this Agreement, each of the Parties shall use reasonable
best efforts to take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 9).

 

  8.3

Tax Matters.

(a)    The Equityholder Representative shall cause to be prepared and timely
filed, all Tax Returns relating to the Company for all Tax periods ending on or
before the Closing Date (except income Tax Returns relating to the Company for
the Stub Period (as defined below)) (such Tax periods, the “Pre-Closing Tax
Periods”), prepared consistent with past practice and all Legal Requirements,
and the Equityholders shall pay all Taxes (including state and federal income
and franchise taxes) (and all filing and preparation fees associated therewith)
relating to the Company for the Pre-Closing Tax Periods when due and taking into
account timely filed extensions. All positions taken on such Pre-Closing Tax
Period Tax Returns shall be taken in good faith consistent with applicable Legal
Requirements. The Equityholder Representative shall cause to be delivered the
Pre-Closing Tax Period Tax Returns to Purchaser at least fifteen (15) Business
Days before the filing thereof to review and provide reasonable comments, and
the Purchaser and Equityholder Representative will endeavor in good faith to
resolve any difference with respect to Pre-Closing Tax Period Tax Returns. If
the Equityholder Representative and the Purchaser cannot resolve any such
difference after such fifteen (15) Business Day period, then such disputed items
shall be submitted to the Neutral Accountant for resolution in accordance with
Section 1.12(d) of this Agreement. The Purchaser shall prepare and file, or
cause to be prepared and filed, all income Tax Returns relating to the Company
attributable to all periods beginning after the Closing Date (“Post-Closing Tax
Periods”), and shall pay, or cause to be paid, when due all Taxes relating to
the Company attributable to the Post-Closing Tax Periods.

(b)    The Purchaser shall prepare and timely file, or cause to be prepared and
timely filed, all income Tax Returns relating to the Company for the stub period
starting on January 1, 2020 and ending on the Closing Date (the “Stub Period”),
and the Equityholders shall pay all Taxes (including state and federal income
and franchise taxes) (and all filing and preparation fees associated therewith)
relating to the Company for the Stub Period when due and taking into account
timely filed extensions. All positions taken on such Stub Period Tax Returns
shall be taken in good faith consistent with applicable Legal Requirements. The
Purchaser shall deliver Stub Period Tax Returns at least fifteen (15) days
before the filing thereof to the Equityholder Representative for review and
reasonable comment, and the Purchaser and Equityholder Representative will
endeavor in good faith to resolve any difference with respect to Stub Period Tax
Returns. If the Equityholder Representative and the

 

34



--------------------------------------------------------------------------------

Purchaser cannot resolve any such difference after such fifteen (15) Business
Day period, then such disputed items shall be submitted to the Neutral
Accountant for resolution in accordance with Section 1.12(d) of this Agreement.

(c)    The Parties shall cause, to the maximum extent possible under applicable
Legal Requirements, any taxable period of the Company that would otherwise be a
Straddle Period to end on the Closing Date. In order to apportion appropriately
any Taxes relating to the Straddle Period, Purchaser shall cause the Company, to
the extent permitted by Legal Requirements, to elect with the relevant Taxing
Authority to treat for all Tax purposes the Closing Date as the last day of the
taxable period of the Company. In any case where applicable Legal Requirements
does not permit the Company to treat the Closing Date as the last day of the
taxable year or period, for purposes of this Agreement, the portion of any Tax
payable with respect to a Straddle Period will be allocated between the period
of the Straddle Period that extends before the Closing Date through (and
including) the Closing Date (the “Pre-Closing Straddle Period”) and the period
of the Straddle Period that extends from the day immediately after the Closing
Date to the end of the Straddle Period (the “Post-Closing Straddle Period”). The
portion of such Tax attributable to the Pre-Closing Straddle Period shall (i) in
the case of any Taxes not based on income, gross receipts or profits earned
during a Straddle Period, such Taxes shall be deemed to be the amount of such
Tax for the entire taxable period (or, in the case of such Taxes determined on
arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction, the numerator of which is the number of days in the
taxable year or period ending on the Closing Date and the denominator of which
is the number of days in the Straddle Period, and (ii) in the case of any Tax
based on or measured by income, gross receipts or profits earned during a
Straddle Period, on an interim closing of the books by assuming that the books
of the Company were closed at the end of the day on the Closing Date; provided,
however, that exemptions, allowances or deductions that are calculated on annual
basis, such as the deduction for depreciation, shall be apportioned between the
Pre-Closing Straddle Period and the Post-Closing Straddle Period on a daily
basis. The Purchaser shall prepare and file (or cause to be prepared and filed)
all Tax Returns of the Company for any Straddle Period (“Straddle Return”). All
positions taken on such Straddle Return shall be taken in good faith consistent
with applicable Legal Requirements. The Purchaser and the Company shall deliver
the Straddle Return at least ten (10) Business Days before the filing thereof to
the Equityholder Representative to review and consent (such consent not to be
unreasonably withheld, conditioned or delayed), and the Purchaser and
Equityholder Representative will endeavor in good faith to resolve any
difference with respect to Straddle Return. If the Equityholder Representative
and the Purchaser cannot resolve any such difference after such fifteen
(15) Business Day period, then such disputed items shall be submitted to the
Neutral Accountant for resolution in accordance with Section 1.12(d) of this
Agreement. Taxes attributable to the Straddle Period and allocated to the
Pre-Closing Straddle Period (and all filing and preparation fees associated
therewith) as set forth above shall be timely paid by the Sellers and Taxes
attributable to the Straddle Period and allocated to the Post-Closing Straddle
Period as set forth above shall be timely paid by the Company. The Company shall
provide evidence of the filing of any Straddle Returns to the Equityholder
Representative and the Equityholder Representative shall provide evidence of the
filing of any Straddle Returns to the Company, and each party shall coordinate
and provide evidence of the payment of any Taxes applicable to such party to the
other party. Neither the Purchaser nor the Company may settle any Tax claim for
any material amount of Taxes resulting from an audit of the Company initiated by
a Governmental Authority for which any of the Sellers may be liable pursuant to
this Agreement without the prior written consent of the Equityholder
Representative, which consent shall not be unreasonably withheld.

(d)    The Company shall promptly notify the Equityholder Representative in
writing upon receipt of notice of any pending or threatened federal, state,
local or foreign Tax audits, examinations or assessments which might affect the
Liabilities for Taxes for which the Sellers may be liable under Section 8.3. The
Equityholder Representative shall have the sole right to represent the Company’s
interest in any Tax audit or administrative or court proceeding which might
affect the Liabilities for Taxes for which the Equityholders may be liable under
Section 8.3. In the case of a Straddle Period, the Equityholder Representative
and the Purchaser shall have the right to represent the Company in any Tax audit
or administrative or court proceeding which might affect the Liabilities for
Taxes for which the Equityholders may be liable under Section 8.3.

 

35



--------------------------------------------------------------------------------

(e)    After the Closing Date, the Equityholders and the Purchaser shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of Tax Returns pursuant to this
Agreement and any audit, litigation or other proceeding with respect to Taxes,
in each case, to the extent they relate to periods before or including the
Closing Date. Each party will make available to the other parties, as reasonably
requested, all information, records or documents relating to liability for Taxes
for all periods before or including the Closing Date and will preserve such
information, records or documents until the expiration of any applicable statute
of limitations or extensions thereof.

(f)    Any Tax refunds of the Company attributable to any Pre-Closing Tax Period
shall be for the account of the Purchaser or the Surviving Corporation

(g)    The Parties hereby acknowledge and agree that the Rollover Amount shall
be treated as part of the Merger Consideration with respect to the Retained Key
Owners and shall not, for any purposes, be treated as or considered
compensation, and the Parties hereby acknowledge and agree that they will not
take any contrary position to the foregoing.

 

  8.4

D&O Tail.

(a)    Prior to the Closing, the Company shall have purchased an extended
reporting period endorsement under the Company’s existing directors’ and
officers’ liability insurance coverage (the “D&O Tail”) for its present and
former directors and officers (the “D&O Indemnified Parties”) which shall
provide such D&O Indemnified Parties with coverage for six (6) years following
the Effective Time on substantially comparable terms and conditions as the
existing coverage applicable to the D&O Indemnified Parties immediately prior to
the Effective Time. All costs of the D&O Tail shall be borne by the Company and
shall be treated as a Company Transaction Expense at Closing.

(b)    For the six (6) years following the Effective Time, the Purchaser shall
not, and shall cause the Surviving Corporation not to, without the prior consent
of the Equityholder Representative, cancel, amend or otherwise limit the D&O
Tail.

(c)    In addition to the D&O Tail, for the six (6) years following the
Effective Time, the Purchaser and its successors and assigns shall maintain in
effect any contract of the Company set forth on Schedule 8.4(c), or any company
organizational document pursuant to which any D&O Indemnified Party has a right
to indemnification, contribution, or advancement as of immediately prior to the
Effective Time.

(d)    This Section 8.4 (i) shall survive the consummation of the Merger,
(ii) is intended to benefit each of the D&O Indemnified Parties and their
respective heirs, (iii) shall be binding on all successors and assigns of the
Purchaser and the Surviving Corporation, as applicable, and shall be enforceable
by the D&O Indemnified Parties and (iv) shall not be terminated or modified in
such a manner as to adversely affect the rights of any D&O Indemnified Party
under this Section 8.4 without the written consent of such affected D&O
Indemnified Party.

 

9.

INDEMNIFICATION, ETC.

 

  9.1

Indemnification.

(a)    Subject to the terms, conditions and limitations of this Section 9, the
Equityholders shall, on a several (but not joint) basis (meaning that the
Equityholders shall severally be liable for indemnification obligations solely
in proportion to such Equityholders’ portion of the Merger Consideration
received by such Equityholder), defend and indemnify Purchaser Indemnified
Parties in respect of, and hold each of them harmless against Purchaser
Indemnified Parties for, any and all Damages incurred or suffered by any
Purchaser Indemnified Party (regardless of whether such Damages relate to any
Third Party Claim) resulting from, relating to or constituting:

(i)    any breach of any representation or warranty of Company contained in
Section 2 of this Agreement as of the Closing;

 

36



--------------------------------------------------------------------------------

(ii)    any breach by Company of any of its covenants or agreements contained in
this Agreement or any other agreement or instrument furnished by Company to
Purchaser pursuant to this Agreement;

(iii)    any claim by an Equityholder or former Equityholder seeking to assert,
or based upon any claim for appraisal or dissenters rights, including any
payment in respect of dissenting shares in excess of the amount of payments
otherwise payable to the stockholder seeking such rights under this Agreement;

(iv)    the following Taxes: (i) any Taxes of Company for any taxable period (or
portion thereof) ending on or before the Closing Date due and payable by
Company; (ii) any Taxes for which Company has any liability under Treasury
Regulation Section 1.1502-6 or under any comparable or similar provision of
state, local or foreign Legal Requirements as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group on or prior to the
Closing Date; and (iii) any Taxes for which Company has any liability as a
transferee or successor, pursuant to any contractual obligation or otherwise,
which Tax is attributable to the operations of Company on or prior to the
Closing Date or an event or transaction occurring before the Closing;

(v)    any Tax, penalty, fine or other fee associated with sales and use taxes
in the Commonwealth of Virginia, and all expenses incurred related to the filing
of any return or submission with respect to such sales and use taxes, including
the reasonable costs and expenses of all accounting, legal or other appropriate
third party advisors related to the negotiation, settlement and payment of any
such sales and use taxes;

(vi)    any inaccuracy in the Payment Schedule; and

(vii)    any Fraud on the part of Company.

(b)    Subject to the terms and conditions of this Section 9, Purchaser and
Ultimate Parent shall, and after the Closing shall cause the Surviving
Corporation to, defend and indemnify Seller Indemnified Parties in respect of,
and hold each of them harmless against Seller Indemnified Parties for, any and
all Damages incurred or suffered by any Seller Indemnified Party (regardless of
whether such Damages relate to any Third Party Claim) resulting from, relating
to or constituting:

(i)    any breach, as of the date of this Agreement or as of the Closing Date,
of any representation or warranty of Purchaser contained in Section 3 of this
Agreement as of the Closing;

(ii)    any breach by Purchaser, Merger Sub, or Ultimate Parent of any of their
covenants or agreement contained in this Agreement or any other agreement or
instrument furnished by Purchaser, Merger Sub, or Ultimate Parent to Company or
Equityholder Representative pursuant to this Agreement;

(iii)    any Taxes imposed on Company with respect to a taxable period (or
portion thereof) ending after the Closing Date; and

(iv)    any Fraud on the part of Purchaser, Merger Sub, or Ultimate Parent.

 

  9.2

Defense of Third Party Claims.

(a)    In the event of the assertion or commencement by any Person of any claim
or Legal Proceeding (whether against the Surviving Corporation, against
Purchaser or against any other Person) with respect to which any of the Parties
are obligated to hold harmless or indemnify any Indemnified Party pursuant to
this Section 9 (a “Third Party Claim”) the Equityholder Representative on behalf
the Equityholders or the Purchaser on behalf of itself, the Ultimate Parent and
Surviving Corporation, as applicable (the “Indemnifying Party”) will have the
right, at its sole cost and expense, or in the case of the Equityholder
Representative, at the sole cost and expense

 

37



--------------------------------------------------------------------------------

of the Equityholders, to defend against the Third Party Claim with counsel of
its choice that is reasonably satisfactory to the Indemnified Party so long as
(i) the Indemnifying Party notifies the Indemnified Party in writing within ten
(10) days after the Indemnified Party has given notice of the Third Party Claim
that the Indemnifying Party intends to undertake such defense,
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
the Indemnifying Party’s indemnification obligations hereunder, (iii) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently;(iv) the counsel chosen by the Indemnifying Party does not have any
unwaivable conflict of interest in representing the interests of the Indemnified
Party; and (v) the Indemnifying Party provides the R&W Insurance insurer with
the rights to associate in the defense as set forth in the R&W Insurance.

(b)    So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 9.2(a), (i) the Indemnified Party may
retain separate co-counsel and participate in the defense of the Third Party
Claim at its own cost and expense (except as provided below), including being
named co-counsel of record for purposes of accessing of confidential and highly
confidential information and shall have the right to receive copies of all
pleadings, notices and communications with respect to the Third Party Claim to
the extent no privilege is thereby waived, (ii) the Indemnified Party may
participate in settlement negotiations with respect to the Third Party Claim,
and (iii) the Indemnifying Party will not consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim unless
(A) each affected Indemnified Party consents thereto in writing (which consent
will not unreasonably be withheld) or (B) the settlement, compromise or consent
includes an unconditional release from all liability with respect to the claim
in favor of each affected Indemnified Party.

(c)    If the Indemnifying Party does not elect to assume control of or
otherwise participate in the defense or settlement of any Third Party Claim, or
if the Indemnifying Party does so elect but any of the conditions in
Section 9.2(a) is or becomes unsatisfied, then, the Indemnified Party may defend
against and consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim, provided, however, that the Indemnifying
Party (A) shall have the right to receive copies of all pleadings, notices and
communications with respect to the Third Party Claim so long as the receipt of
such documents by the Indemnifying Party does not adversely affect any
attorney-client privilege relating to the Indemnified Party (provided, that the
applicable Indemnified Party shall use commercially reasonable efforts to
provide such information to the Indemnifying Party in a manner that does not
adversely affect any such privilege, including by entering into customary joint
defense agreements or similar arrangements), and (B) may participate in
settlement negotiations with respect to the Third Party Claim and the
Indemnified Party shall not enter into any settlement without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld).

(d)    No delay on the part of an Indemnified Party in giving the Indemnifying
Party notice of a Third Party Claim shall relieve any Indemnifying Party from
any obligation hereunder unless (and then solely to the extent) that the
Indemnifying Party is prejudiced thereby.

(e)    The Purchaser on behalf of itself, the Ultimate Parent and Surviving
Corporation, shall take any and all action that is reasonably required to
preserve any and all rights it may have pursuant to the R&W Insurance in
connection with Third Party Claims, including, but not limited to, providing the
R&W Insurance insurer with the right to consent to counsel or associate with the
defense of a Third Party Claim, all as set forth in the R&W Insurance. In the
event that Purchaser assumes the defense of a Third Party Claim, Purchaser shall
provide the Equityholder Representative with reasonable access to observe such
matter for purposes determining compliance with the R&W Insurance.

 

  9.3

Survival.

(a)    The covenants and agreements of the Parties contained in this Agreement
or any Transaction Agreement that are to be performed at or prior to the Closing
shall terminate upon the Closing. The covenants

 

38



--------------------------------------------------------------------------------

and agreements of the Parties contained in this Agreement that are required to
be performed after the Closing shall survive and remain in effect following the
Closing in accordance with their terms or, where their terms do not so provide,
such covenant and agreement shall survive until the close of business on the
sixtieth (60th) day following the date of the expiration of all applicable
statutes of limitations (giving effect to any extensions thereof) with respect
to the matter that is the subject of the applicable covenant or agreement.

(b)    The representations and warranties contained in this Agreement (other
than the Fundamental Representations) shall survive the Closing and continue in
full force and effect until the date that is fifteen (15) months after the
Closing Date (the “General Survival Date”); provided that, notwithstanding the
foregoing, (A) the Fundamental Representations shall survive the Closing and
continue in full force and effect until the expiration of the applicable
statutes of limitations, and (B) the representations and warranties contained in
Section 2.14(b) (“Tax Representations”) shall survive the Closing and continue
in full force and effect until the close of business on the sixtieth (60th) day
following the date of the expiration of all applicable statutes of limitations
(giving effect to any extensions thereof) with respect to the matter that is the
subject of the applicable representation or warranty. Each of the applicable
expiration dates of the covenants and agreements set forth in Section 9.3(a) and
the representations and warranties set forth in this Section 9.3(b) is referred
to as an “Applicable Limitation Date.”

(c)    No Party shall be entitled to recover for any Damages, nor may any claim
be made or suit instituted, arising from or relating to a breach of the
covenants and agreements, or an inaccuracy in or breach of the representations
and warranties set forth in this Agreement, unless written notice thereof is
delivered to the other Parties prior to 11:59 p.m. Eastern Time on the
Applicable Limitation Date (an “Indemnification Notice”). The Indemnification
Notice shall describe the matter subject to indemnification in reasonable
detail, including the basis of such claim and (if then known) the amount of
Damages incurred or suffered with respect thereto. Notwithstanding anything in
this Section 9.3 to the contrary, in the event that any breach of any
representation or warranty of any of the Company or the Purchaser constitutes
Fraud of such Party, such representation or warranty shall survive for the
applicable statute of limitations solely in connection with such Party.

 

  9.4

Limitations.

(a)    Except as set forth in Section 9.4(a)(v), the following limitations shall
apply to the indemnification obligations of the Equityholders pursuant to
Section 9.1(a):

(i)    the Equityholders shall have no indemnification obligation under
Section 9.1(a)(i) unless the aggregate Damages for all such breaches exceeds
$850,000 (the “Basket”), upon which the Purchaser shall be entitled to recover
all Damages from the first dollar, provided such limitation does not apply to
claims for breaches of Fundamental Representations;

(ii)    the indemnification obligations of the Equityholders under
Section 9.1(a)(i) shall be limited, in the aggregate, to the Indemnity Holdback
Amount (the “Indemnification Cap”); provided such limitation does not apply to
claims for breaches of Fundamental Representations;

(iii)    the indemnification obligations of the Equityholders (A) under
Section 9.1(a)(i) for breaches of Fundamental Representations by the Company,
and (B) under Section 9.1(a)(iii) through (vi) shall be limited, in the
aggregate, to the Merger Consideration;

(iv)    the total, aggregate indemnification obligation of any single
Equityholder shall not exceed the total amount of Merger Consideration received
by such Equityholder under this Agreement; and

(v)    the limitations in this Section 9.4(a) shall not apply to any
Equityholder with respect to Fraud committed by such Equityholder.

 

39



--------------------------------------------------------------------------------

(b)    No Equityholder shall have any right of contribution against Company or
the Surviving Corporation with respect to any breach by Company of any of its
representations, warranties, covenants or agreements.

(c)    Notwithstanding anything to the contrary in this Agreement, for purposes
of determining (i) whether any breach of, or inaccuracy in, any of the
representations and warranties set forth in Section 2 has occurred, and (ii) the
amount of Damages for which any Indemnified Party may be entitled to
indemnification under this Section 9, any “material,” “materiality,” “Material
Adverse Effect,” “in all material respects,” or similar qualifications limiting
the scope of any representation or warranty shall be disregarded, (other than
Section 2.3(c) and the terms “Material Contracts”, “Material Customers” and
“Material Suppliers” which shall not be disregarded).

(d)    Any payments made to a Party pursuant to this Section 9 shall be treated
as an adjustment to the Merger Consideration for Tax purposes to the extent
permitted by Legal Requirement.

 

  9.5

Manner of Payment of Indemnification Obligations, R&W Insurance Covered Claims.

(a)    From and after the Closing, in order to satisfy any indemnification
obligations for Damages payable to the Purchaser Indemnified Parties under
Section 9, the Purchaser Indemnified Parties shall be required to seek recovery
of such amounts as follows:

(i)    for indemnification obligations of the Equityholders pursuant to
Section 9.1(a)(i) and 9.1(a)(iv), first from the R&W Insurance, and then, (A) in
order to recover the Retention during the Holdback Period, or (B) any amounts
denied by the R&W Insurance issuer (but only after Purchaser Indemnified Parties
have complied with all obligations under the R&W Insurance and have exhausted
all remedies under the R&W Insurance), from the available Holdback Amount (it
being understood that any amount for which recovery is sought against the R&W
Insurance and not received or unconditionally agreed to by the R&W Insurance
issuer as of the date the Indemnity Holdback Amount is otherwise to be released
pursuant to Section 1.12(f) may be retained by Purchaser, subject to future
release upon receipt of payment under the R&W Insurance or other resolution of
the claim) until the Holdback Amount has been exhausted or released, and only
then, subject to the limitations set forth in Section 9.4(a) and solely in
connection with breaches of the Fundamental Representations or the
indemnification obligations pursuant to Section 9.1(a)(iv), from the
Equityholders, severally and not jointly, and only in proportion to each
Equityholder’s portion of the Merger Consideration that has been received by
such Equityholder (but, for the avoidance of doubt, without regard to the second
to last sentence of Section 1.13); and

(ii)    for indemnification obligations of the Equityholders pursuant to
Sections 9.1(a)(ii), 9.1(a)(iii), 9.1(a)(v) through 9.1(a)(vii), first from the
available Indemnity Holdback Amount until the Indemnity Holdback Amount has been
exhausted or released, and only then from the Equityholders, severally and not
jointly, and only in proportion to each Equityholder’s portion of the Merger
Consideration that has been received by such Equityholder (but, for the
avoidance of doubt, without regard to the second to last sentence of
Section 1.13).

For the avoidance of doubt, the Purchaser Indemnified Parties sole and exclusive
right (other than as excluded in Section 9.7) to recover the Retention from the
Equityholders shall: (1) be available only from the Holdback Amount; (2) reduce
in accordance with the R&W Insurance; and (3) terminate upon expiration of the
Holdback Period (provided, any claim made prior to the expiration of the
Holdback Period shall continue to be available for recovery until resolved).

(b)    In calculating amounts payable to any Indemnified Party hereunder, the
amount of any indemnified Damages shall be determined net of (A) any amounts
actually recovered by any Indemnified Party (or its Affiliates) under (i) the
R&W Insurance and (ii) any other insurance policy and (B) amounts specifically

 

40



--------------------------------------------------------------------------------

reserved or specifically accrued for in the Financial Statements respecting such
Damages. The Indemnified Parties shall take commercially reasonable steps to
mitigate all Damages to the extent required by Delaware law.

 

  9.6

Non-Reliance; Exclusivity of Representations and Warranties; Limitation of
Disclosures.

(a)    Purchaser acknowledges, represents, and agrees that it is a sophisticated
buyer and has made its own investigation, review and analysis regarding the
Company and the transactions contemplated hereby, together with its
representatives that it has engaged for such purpose. Purchaser acknowledges,
represents, and agrees that it is not relying, and has not relied, upon the
accuracy or completeness of any statement, representation or warranty, oral or
written, express or implied, made by the Company in each case except as
expressly set forth in Section 2, the Disclosure Schedules and any certificate
delivered by the Company in accordance with this Agreement at Closing. Except as
expressly set forth in Section 2, the Disclosure Schedules and any certificate
delivered by the Company at Closing, neither the Company nor any of the
Equityholders shall have any liability to the Purchaser Indemnified Parties and
the Purchaser Indemnified Parties waive any rights it may have against the
Company and the Equityholders resulting from the use, accuracy or completeness
of any information, documents, or materials made available to Purchaser, whether
orally or in writing, in any confidential information memoranda, “data rooms”,
“virtual data rooms”, management presentations, due diligence discussions or
presentations or in any other form in expectation of the transactions
contemplated by this Agreement. Purchaser acknowledges and agrees that the
Company is not making, directly or indirectly, any representation or warranty
with respect to any estimates, projections or forecasts involving the Company,
including as contained in any information memorandum. Purchaser acknowledges and
agrees that there are inherent uncertainties in attempting to make such
estimates, projections and forecasts and that it takes full responsibility for
making its own evaluation of the adequacy and accuracy of any such estimates,
projections or forecasts (including the reasonableness of the assumptions
underlying any such estimates, projections or forecasts). Purchaser acknowledges
and agrees that, should the Closing occur, Purchaser shall acquire, by virtue of
the Merger, the Company’s equity securities without any representation or
warranty as to merchantability or fitness for any particular purpose.

(b)    Except for the representations and warranties contained in Section 2 (as
modified by the Disclosure Schedules thereto), neither the Company, any
Equityholder nor any other Person has made any other express or implied
representation or warranty on behalf of the Company with respect to the
transactions contemplated by this Agreement, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Company furnished or made available to Purchaser or its Affiliates (including
any information, documents or material delivered or made available to Purchaser
or its Affiliates, management presentations or in any other form in expectation
of the transactions contemplated hereby), and the Company disclaims any other
representations or warranties, whether made by any Equityholder, the Company,
any of their respective officers, directors, employees, agents or
representatives, or any other Person. Except for the representations and
warranties contained in Section 2 (as modified by the Disclosure Schedules
thereto), the Company hereby disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
(including any opinion, information, projection, or advice that may have been or
may be provided or made available to Purchaser or its Affiliates by any
director, officer, employee, agent, consultant, or representative of the
Company).

(c)    Company acknowledges, represents and agrees that no information,
documents, or materials made available to Purchaser, whether orally or in
writing, in any confidential information memoranda, “data rooms”, “virtual data
rooms”, management presentations, due diligence discussions or presentations or
in any other form in expectation of the transactions contemplated by this
Agreement, shall limit a claim by the Purchaser or any Purchaser Indemnified
Party for breach of any representation or warranty in Section 2, except to the
extent such items are expressly referred to in Section 2, the Disclosure
Schedules, and/or any certificate delivered by the Company at Closing.

 

41



--------------------------------------------------------------------------------

  9.7

Exclusive Remedy.

Except with respect to (a) the purchase price adjustment procedure set forth in
Section 1.11; (b) Section 10.2; (c) Section 11.6(a)(i); and (d) actions arising
out of or resulting from Fraud, each of the Parties acknowledges and agrees that
the indemnification provisions set forth in this Section 9 shall be the sole and
exclusive remedy of the Parties with respect to any claims under, or otherwise
relating to the transactions that are the subject of, this Agreement, whether
sounding in contract, tort, fraud, or otherwise, and whether asserted against
the Company, its officers, directors or employees, the Equityholders, the
Purchaser, the Ultimate Parent, Merger Sub, or any other Person. Without
limiting the generality of the foregoing, in no event shall any Party, its
successors or permitted assigns be entitled to claim or seek rescission of the
transactions contemplated by this Agreement. Each of the Parties, on behalf of
itself and its equity owners, trustees, directors, managers, officers,
employees, and Affiliates, agrees not to bring any actions or proceedings, at
law, equity or otherwise, against any other Party or its equity owners,
directors, managers, officers, employees, and Affiliates, in respect of any
breach or alleged breach of any representation, warranty, covenant and agreement
in this Agreement, except pursuant to the express provisions of this Section 9
(or, in the case of the Equityholder Representative, pursuant to Section 10.2).
Notwithstanding the foregoing restrictions, each Party shall be entitled to
bring an action for equitable or injunctive relief to enforce the terms of this
Agreement.

 

10.

EQUITYHOLDER REPRESENTATIVE.

 

  10.1

Appointment.

(a)    Each of the Equityholders (by approval of the Merger and this Agreement
at a stockholders meeting or by written consent and without any further action
of any of the Equityholders or the Company) will irrevocably grant to and
appoint Fortis Advisors LLC as their exclusive agent and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of each of the
Equityholders, with the same effect as if taken by each of the Equityholders,
with full power and authority to take any and all actions and execute any and
all documents and agreements under this Agreement and the Representative
Engagement Agreement in each Equityholder’s name, place and stead, with the same
effect as if such action were taken or such document or agreement were executed
(i) by each of the Equityholders in connection with any matter or thing relating
to any amendments to this Agreement and (ii) by each of the Equityholders in
connection with any claim made pursuant to Section 9, including, without
limitation, the power and authority to institute, make or pursue claims,
counterclaims or defenses and compromise, surrender or settle any disputes or
claims or make any other determination or take any other action or assert or
compromise any claim made pursuant thereto, and to permit the Equityholder
Representative to perform all of the functions of the Equityholder
Representative under this Agreement and the Representative Engagement Agreement.

(b)    The Equityholder Representative hereby accepts the appointment as the
“Equityholder Representative” hereunder. The Equityholder Representative cannot
be removed except upon delivery to the Purchaser of a written instrument signed
by each of the Equityholders. The Equityholder Representative may resign for any
reason or no reason, at any time. If the Equityholder Representative resigns or
is so removed, then a replacement Equityholder Representative may (but need not
be) designated by all of the Equityholders. Any such replacement Equityholder
Representative will have the full power and authority of the Equityholder
Representative hereunder. The immunities and rights to indemnification shall
survive the resignation or removal of the Equityholder Representative or any
member of the Advisory Group and the Closing and/or any termination of this
Agreement. The signature of the Equityholder Representative on behalf of each of
the Equityholders shall be deemed to be the signature of each of the
Equityholders, as the case may be, and they shall be bound by the terms of any
such document relating to any claim made pursuant to Section 9 executed and
delivered by the Equityholder Representative on their behalf pursuant to this
Section 10.1 as though they were actual signatories thereto. The Purchaser and
any other Person shall be entitled to rely, without any investigation or inquiry
by the Purchaser or such Person, upon all actions, notices, communications and
determinations by the Equityholder Representative, including without limitation,
relating to any claim made pursuant to Section 9 on behalf of each of the
Equityholders as having been taken upon the authority of each of the
Equityholders. The Equityholder

 

42



--------------------------------------------------------------------------------

Representative shall be entitled to: (i) rely upon the Payment Schedule,
(ii) rely upon any signature believed by it to be genuine, and (iii) reasonably
assume that a signatory has proper authorization to sign on behalf of the
applicable Equityholder or other party. Any actions, notices, communications and
determinations by the Equityholder Representative, including without limitation,
relating to any claim made pursuant to Section 9 on behalf of each of the
Equityholders shall be conclusively deemed to be the actions, notices,
communications and determinations of each of the Equityholders and shall be
binding upon each Equityholder and such Equityholder’s successors as if
expressly confirmed and ratified in writing by such Equityholder, and neither
the Purchaser nor any other Person shall have any liability or responsibility to
any of the Equityholders for any action taken in reliance thereon. All defenses
which may be available to any Equityholder to contest, negate or disaffirm the
action of the Equityholder Representative taken in good faith under this
Agreement or the Representative Engagement Agreement are waived. Notwithstanding
anything to the contrary, the Purchaser shall not be liable to the Equityholders
for any actions or inactions of the Equityholder Representative. The
Equityholder Representative shall have no duties, responsibilities or obligation
to act on behalf of the Equityholders except as expressly set forth herein and
in the Representative Engagement Agreement, and for purposes of clarity, there
are no obligations of the Equityholder Representative in any ancillary
agreement, schedule, exhibit or the Disclosure Schedules. The relationship
created herein is not to be construed as a joint venture or any form of
partnership between or among the Equityholder Representative or any of the
Equityholders for any purpose of federal or state law, including without
limitation, federal or state income tax purposes.

(c)    The appointment of the Equityholder Representative and the powers,
immunities and rights to indemnification granted to the Equityholder
Representative and the Representative Group hereunder: (i) are coupled with an
interest and shall be irrevocable by any Equityholder in any manner or for any
reason, (ii) shall not be affected by the death, illness, dissolution,
disability, incapacity, illness, bankruptcy or other inability to act of the
principal pursuant to any applicable Legal Requirement and shall be binding on
any successor thereto and (iii) shall survive the delivery of an assignment by
any Equityholder of the whole or any fraction of such Equityholder’s interest in
the Holdback Amount.

 

  10.2

Liability of Equityholder Representative.

Certain Equityholders have entered into an engagement agreement (the
“Representative Engagement Agreement”) with the Equityholder Representative with
the Equityholder Representative to provide direction to the Equityholder
Representative in connection with its services under this Agreement or the
Representative Engagement Agreement (such Equityholders, including their
individual representatives, collectively hereinafter referred to as the
“Advisory Group”). Neither the Equityholder Representative nor its members,
managers, directors, officers, contractors, agents and employees nor any member
of the Advisory Group (collectively, the “Representative Group”) shall be liable
for any act done or omitted hereunder or under the Representative Engagement
Agreement as Equityholder Representative while acting in good faith and without
gross negligence or willful misconduct. The Equityholders shall severally but
not jointly indemnify, defend and hold the Representative Group harmless against
any Damages incurred without gross negligence or willful misconduct on the part
of the Representative Group and arising out of or in connection with the
acceptance or administration of its duties hereunder or under the Representative
Engagement Agreement, including the reasonable fees and expenses of any third
party retained by the Equityholder Representative and costs in connection with
seeking recovery from insurers (collectively, the “Representative Expenses”).
Such Representative Expenses may be recovered first, from the Expense Fund,
second, from any distribution of the Holdback Amount otherwise distributable to
the Equityholders at the time of distribution, and third, directly from the
Equityholders in proportion to such Equityholder’s portion of the Merger
Consideration that is received by such Equityholder. The Equityholders
acknowledge that the Representative shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the exercise or
performance of any of its powers, rights, duties or privileges or pursuant to
this Agreement the Representative Engagement Agreement or the transactions
contemplated hereby or thereby. Furthermore, the Equityholder Representative
shall not be required to take any action unless the Equityholder Representative
has been provided with funds, security or indemnities which, in its

 

43



--------------------------------------------------------------------------------

determination, are sufficient to protect the Equityholder Representative against
the costs, expenses and liabilities which may be incurred by the Equityholder
Representative in performing such actions.

 

  10.3

Expense Fund.

Upon the Closing, the Purchaser shall wire to the Equityholder Representative
$150,000 (the “Expense Fund Amount”). The Expense Fund Amount shall be held by
the Equityholder Representative in a segregated client account and shall be used
(i) for the purposes of paying directly or reimbursing the Equityholder
Representative for any Representative Expenses incurred pursuant to this
Agreement or any Representative Engagement Agreement, or (ii) as otherwise
determined by the Representative Group (the “Expense Fund”). The Equityholder
Representative is not providing any investment supervision, recommendations or
advice and shall have no responsibility or liability for any loss of principal
of the Expense Fund other than as a result of its gross negligence or willful
misconduct. The Equityholder Representative is not acting as a withholding agent
or in any similar capacity in connection with the Expense Fund, and has no tax
reporting or income distribution obligations. The Equityholders will not receive
any interest on the Expense Fund and assign to the Equityholder Representative
any such interest. Subject to Representative Group approval, the Equityholder
Representative may contribute funds to the Expense Fund from any consideration
otherwise distributable to the Equityholders. As soon as reasonably determined
by the Equityholder Representative that the Expense Fund is no longer required
to be withheld, the Equityholder Representative shall distribute the remaining
Expense Fund (if any) to the Paying Agent for further distribution to the
Equityholders; provided that the party making such distribution shall be
entitled to deduct a reasonable fee for the cost of processing such payment. For
tax purposes, the Expense Fund Amount shall be treated as having been received
and voluntarily set aside by the Equityholders at the time of Closing. Any Tax
required to be withheld with respect to the deemed payment to an Equityholder of
its portion of the Expense Fund Amount shall reduce the amount of cash payable
to such Equityholder at Closing and shall not reduce the Expense Fund.

 

11.

MISCELLANEOUS PROVISIONS.

 

  11.1

Fees and Expenses.

Except as otherwise provided in this Agreement, each Party shall bear and pay
all of its own fees, costs and expenses (including all legal fees and expenses
payable to counsel, accounting, financial advisory, and consulting fees and
expenses of third parties) that have been incurred or that are in the future
incurred by or on behalf of it in connection with the transactions contemplated
hereby, whether or not the Merger is consummated; provided, however, that, if
the Merger is consummated, fees, costs and expenses incurred by or for the
benefit of Company shall be for the account of the Stockholders (and for the
avoidance of doubt are a Closing Adjustment Item subject to Section 1.12).

 

  11.2

Confidentiality.

(a)    Company hereto agrees that it, its Affiliates, and their representatives
shall hold the terms of the Merger in strict confidence. At no time shall
Company or any representative of Company disclose any of the terms of the Merger
(including, but not limited to, the economic terms) or any non-public
information about a party hereto (collectively, the “Confidential Information”)
to any other party (other than the Stockholders after the date hereof solely in
connection with delivery of information provided in connection with the approval
of the Merger or provided in connection with Section 280G stockholder approval)
without the prior written consent of Purchaser. Notwithstanding the foregoing,
(i) any person hereto shall be permitted to disclose any and all terms to his,
her or its financial, tax, and legal advisors (each of whom is subject to a
similar obligation of confidentiality), and to any Governmental Authority or
administrative agency, including for the avoidance of doubt communications or
filings with the SEC, to the extent necessary or advisable in compliance with
applicable Legal Requirements and the rules of The NASDAQ Stock Market, and
(ii) the obligations not to disclose Confidential Information shall not apply to
Confidential Information made available to the public

 

44



--------------------------------------------------------------------------------

without breach of this Agreement and, to the knowledge of the person seeking to
rely on the exception in this clause (ii), without breach of any other Contract
covering such Confidential Information. In addition, notwithstanding anything
herein to the contrary, the Equityholder Representative shall be permitted to
disclose Confidential Information (i) as required by any Legal Requirement,
(ii) to its advisors, employees or consultants, and (iii) to the Stockholders in
connection with its responsibilities, provided that any such disclosures are
made only on a need-to-know basis and subject to confidentiality restrictions
with respect thereto.

(b)    Company may not issue any press release or other public communications
relating to the terms of this Agreement or the transactions contemplated hereby
or use Purchaser’s name or refer to Purchaser directly or indirectly in
connection with Purchaser’s relationship with Company in any media interview,
advertisement, news release, press release or professional or trade publication,
or in any print media, whether or not in response to an inquiry, without the
prior written approval of Purchaser, unless required by any Legal Requirement
(in which event a satisfactory opinion of counsel to that effect shall be first
delivered to Purchaser prior to any such disclosure), except as reasonably
necessary for Company to obtain the consents and approvals of Stockholders and
other third parties contemplated by this Agreement or otherwise to comply with
the terms of this Agreement, and except as may be reasonably necessary for
Stockholders, as applicable, to communicate with their limited partners and
potential limited partners concerning the terms of the Agreement, in each case,
in connection with fundraising, marketing or reporting activities.
Notwithstanding anything herein or in the Confidentiality Agreement, Purchaser
shall use its commercially reasonable efforts to provide Company with a copy of
any proposed press release or other public communication announcing the Merger,
enabling Company and its counsel a reasonable time to review and comment on such
communication prior to its public release, and thereafter Purchaser may make
such other public communications regarding this Agreement or the transactions
contemplated hereby as Purchaser after consultation with Company may determine
is reasonably appropriate.

 

  11.3

Notices.

All notices, demands, requests or other communications that may be or are
required to be given, served or sent by any party pursuant to this Agreement
will be in writing (and shall be deemed to have been duly given upon receipt),
will reference this Agreement and shall transmitted by (i) an express delivery
service, (ii) facsimile or email of a PDF transmission (with confirmation of
transmission), or (iii) hand delivery, addressed to the address or facsimile set
forth below, provided that with respect to notices deliverable to the
Equityholder Representative, such notices shall be delivered solely via email or
facsimile. Each party may designate by notice in writing a new address and/or
facsimile to which any notice, demand, request or communication may thereafter
be so given, served or sent. Each notice that is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee (with the return receipt, the delivery receipt or the affidavit of
messenger or courier being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.

 

if to Purchaser or Ultimate Parent:   Rapid7 LLC with a copy (which shall not
constitute notice) to:

 

45



--------------------------------------------------------------------------------

if to Merger Sub:   Stratus Acquisition, Inc. with a copy (which shall not
constitute notice) to: if to Company prior to Closing:   Divvy Cloud Corporation
with a copy (which shall not constitute notice) to: if to Equityholder
Representative: with a copy (which shall not constitute notice) to:

 

  11.4

Conflict of Interest.

Without the need for any consent or waiver by the Company or Purchaser, Miles &
Stockbridge P.C. (“Miles”) shall be permitted to represent the Equityholders, or
any one or more of them, after the Closing in connection with any matter,
including without limitation, anything related to the transactions contemplated
by this Agreement, any other agreements referenced herein or any disagreement or
dispute relating thereto. Without limiting the generality of the foregoing,
after the Closing, Miles shall be permitted to represent the Equityholders, any
of their agents and Affiliates, or any one or more of them, in connection with
any negotiation, transaction or dispute (including any litigation, arbitration
or other adversary proceeding) with Purchaser, the Company, the Surviving
Corporation or any of their agents or Affiliates under or relating to this
Agreement, any transaction contemplated by this Agreement, and any related
matter, such as claims or disputes arising under other

 

46



--------------------------------------------------------------------------------

agreements entered into in connection with this Agreement, including with
respect to any indemnification claims. Upon and after the Closing, the Company
and the Surviving Corporation shall cease to have any attorney-client
relationship with Miles, unless and to the extent Miles is specifically engaged
in writing by the Company and the Surviving Corporation to represent the Company
and the Surviving Corporation after the Closing and either such engagement
involves no conflict of interest with respect to the Equityholders or the
Equityholder Representative consents in writing at the time to such engagement.
Any such representation of the Company and the Surviving Corporation by Miles
after the Closing shall not affect the foregoing provisions hereof.

 

  11.5

Attorney Client Privilege.

All communications involving attorney-client confidences between an
Equityholder, its Affiliates or the Company and Miles in the course of the
negotiation, documentation and consummation of the Merger and the transactions
contemplated hereby shall be deemed to be attorney-client confidences and
communications (the “Privileged Materials”). Following the Closing the
attorney-client privilege with respect to the Privileged Materials may be waived
only by the Equityholder Representative. Neither the Purchaser nor the Surviving
Corporation shall assert that the attorney-client privilege of the Company
related to the Merger was waived due to the inadvertent transfer of
attorney-client privileged material after the Closing (either because they were
included in the computer server(s) of the Company and the Surviving Corporation
or were otherwise within the records of the Company and the Surviving
Corporation after the Closing).

 

  11.6

Miscellaneous.

(a)    (i)    Prior to Closing, this Agreement may be amended by an instrument
signed by Purchaser and Company; and

(ii)    After Closing, this Agreement may be amended by an instrument signed by
Purchaser and Equityholder Representative.

(iii)    Prior to Closing, either Party may by written notice to the other Party
(a) extend the time for the performance of any of the obligations or other acts
of the other Party, (b) waive any inaccuracies in the representations and
warranties of the other Party contained herein or in any document delivered
pursuant hereto by the other Party, and (c) waive compliance with any of the
agreements or covenants of the other Party herein or any conditions contained
herein that are required to be met by the other Party.

(iv)    After Closing, either Equityholder Representative or Purchaser may
(a) extend the time for the performance of any of the obligations or other acts
of Purchaser or any Stockholder, respectively, (b) waive any inaccuracies in the
representations and warranties of Purchaser or any Stockholder, respectively,
contained herein or in any document delivered pursuant hereto by Purchaser or
any Stockholder, respectively and (c) waive compliance with any of the
agreements of Purchaser or any Stockholder, respectively, or any conditions
contained herein.

(v)    Any amendment, extension or waiver shall be valid if set forth in an
instrument in writing signed by the Party (which in the case of any Stockholders
after the Closing, means the Equityholder Representative) to be bound thereby.

(vi)    The failure of any Party to assert any of its rights hereunder shall not
constitute a waiver of any such rights.

(b)    If any term or other provision of this Agreement is invalid, illegal or
unenforceable, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

47



--------------------------------------------------------------------------------

(c)    The headings, subheadings, and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting,
construing, or enforcing any of the provisions of this Agreement. Sections
without decimals (such as “Section 2”) shall include all sections numbered with
decimals in such Section (i.e. Section 2.1, 2.2, etc.).

(d)    This Agreement and the exhibits hereto constitute the entire agreement
among the Parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

(e)    This Agreement may not be assigned by operation of law or otherwise
without the express written consent of Purchaser and the Equityholder
Representative; provided, however, that Purchaser may assign this Agreement to
an Affiliate or lender of Purchaser without the consent of the Equityholder
Representative, but no such assignment shall relieve Purchaser of its
obligations hereunder if such assignee does not perform such obligations.

(f)    This Agreement shall be binding upon and inure solely to the benefit of
each Party hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement (other
than as expressly set forth under Section 9).

(g)    This Agreement (and any claims or disputes arising out of or related
hereto or to the transaction contemplated hereby or to the inducement of any
party to enter herein, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
construed in accordance with, and governed in all respects by, the internal laws
of the State of Delaware, including all matters of construction, validity and
performance (without giving effect to principles of conflicts of laws that would
select another state’s law).

(h)    The parties hereby irrevocably submit to the exclusive jurisdiction of
any federal or state court sitting in the State of Delaware over all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement) and each party
hereby irrevocably agrees that all claims in respect of any such action related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the parties hereby consents to
process being served by any party to this Agreement in any action by the
delivery of a copy thereof in accordance with the provisions of Section 11.3.

(i)    Purchaser and the Company each agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof and that each party shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or equity. Accordingly, in addition to any other remedy to which a
non-breaching party may be entitled at law, a non-breaching party shall be
entitled to seek injunctive relief to prevent breaches of this Agreement and to
specifically enforce the terms and provisions hereof. No party shall be required
to post a bond or other security before it can obtain specific performance. Each
party waives any defenses to the remedy of specific performance in any action
for specific performance, including the defense that money damages would be
adequate.

(j)    This Agreement may be executed in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[signature page follows]

 

48



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first set above.

 

RAPID7 LLC By:  

/s/ Corey Thomas

Name:   Corey Thomas Title:   CEO RAPID7 INC. By:  

/s/ Corey Thomas

Name:   Corey Thomas Title:   CEO STRATUS ACQUISITION, INC., By:  

/s/ Peter Kaes

Name:   Peter Kaes Title:   General Counsel & Secretary DIVVY CLOUD CORPORATION
By:  

/s/ Brian Johnson

Name:   Brian Johnson Title:   President and CEO

EQUITYHOLDER REPRESENTATIVE:

 

FORTIS ADVISORS LLC

By:  

/s/ Ryan Simkin

Name:   Ryan Simkin Title:   Managing Director

Signature Page to Merger Agreement



--------------------------------------------------------------------------------

EXHIBIT A - CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A):

Additional Adjustment Items. “Additional Adjustment Items” means (without
duplication): (A) Closing Debt; (B) Closing Transaction Expenses; (C) the Tax
Liability Amount; and (D) one-half of the R&W Insurance Policy Cost.

Affiliate. “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative thereto.

Agreement. “Agreement” means the Merger Agreement to which this Exhibit A is
attached, as it may be amended from time to time.

Base Purchase Price. “Base Purchase Price” means $145,000,000.

Business Day. “Business Day” means any day which is not a Saturday, Sunday or a
day in which banks are required or authorized to be closed in the Commonwealth
of Massachusetts.

Cash. “Cash” means, with respect to any Person as of any time, the unrestricted
cash and cash equivalents, determined in accordance with GAAP; provided, that
“Cash” shall (i) be calculated net of bank overdrafts, (ii) include checks and
drafts deposited for the account of the Company (subject to dollar-for-dollar
adjustment if any such check or draft is not credited to such accounts, or such
credit is reversed, by the depository bank), (iii) be reduced by the amount of
issued but uncleared checks and payment drafts, in each case, as of such
specified time, and (iv) be reduced by any costs and/or Taxes associated with
the repatriation to the United States of any such cash and other items described
above that are held outside the United States.

Closing Adjustment Items. “Closing Adjustment Items” means (a) the sum of all
Additional Adjustment Items plus (b) the amount, if any, by which Company Cash
is less than the Estimated Company Cash minus (c) the amount, if any, by which
Company Cash exceeds the Estimated Company Cash plus (d) the amount, if any, by
which Company Working Capital is less than the Target Working Capital Amount
minus (e) the amount, if any, by which Company Working Capital exceeds the
Target Working Capital Amount.

Closing Date Option Cancellation Amount. “Closing Date Option Cancellation
Amount” with respect to any Vested In-The-Money Option, means an amount
determined by multiplying (a) the number of Net Option Shares applicable to such
Vested In-The-Money Option, by (b) the Per Share Closing Payment.

Closing Date Warrant Cancellation Amount. “Closing Date Warrant Cancellation
Amount” with respect to any individual Company Warrant, means an amount
determined by multiplying (a) the number of Net Warrant Shares applicable to
such Company Warrant, by (b) the Per Share Closing Payment.

Closing Debt. “Closing Debt” means all of the Company’s debt and debt like items
(such as indebtedness for borrowed money, capitalized leases, performance bonds
and guarantees and off-balance sheet items, accrued and unpaid vacation pay or
paid time off amounts as of the Closing Date but excluding trade payables,
deferred revenue and other ordinary course current liabilities) as of the
Closing Date. The Parties have agreed that, solely for purposes of calculating
Estimated Additional Adjustment Items and Additional Adjustment Items, 30% of
the Company’s long-term deferred revenue, as reflected on the Estimated Closing
Balance Sheet, shall be deemed to be Closing Debt.

 

A-1



--------------------------------------------------------------------------------

Closing Transaction Expenses. “Closing Transaction Expenses” means all unpaid
fees, expenses, costs and payments related to the transactions contemplated by
this Agreement which are incurred by or on behalf of the Company on or prior to
the Effective Time and not paid by the Company on or prior to Closing,
including, for the avoidance of doubt, (i) any payment to any financial advisors
or investment bankers retained by the Company in connection with the
transactions hereunder, (ii) any fees and expenses of legal advisors providing
services to the Company up to and including the Closing; (iii) change in
control, transaction bonus, severance or other similar payments to employees,
consultants or Stockholders or any other person that become payable as a result
of the transactions contemplated hereunder (and including for the avoidance of
doubt the Pre-Closing Bonuses), including any related applicable employer
portion of payroll taxes, (iv) the employer portion of payroll taxes related to
the payments to Optionholders, (v) the employer portion of payroll taxes related
to the payments to Stockholders with respect to the Restricted Company Stock,
and (vi) the costs of the D&O Tail. For the avoidance of doubt, Closing
Transaction Expenses shall not include Taxes (other than those payroll taxes
explicitly referred to in this definition).

Code. “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

Commercial Tax Agreement. “Commercial Tax Agreement” means customary commercial
agreements not primarily related to Taxes and entered into in the ordinary
course of business that contain agreements or arrangements relating to the
apportionment, sharing, assignment or allocation of Taxes (such as financing
agreements with Tax gross-up obligations or leases with Tax escalation
provisions).

Company Cash. “Company Cash” an amount equal to the Cash of the Company
calculated as of the Effective Time.

Company Common Stock. “Company Common Stock” means the authorized common stock,
par value $0.0001 per share, of Company.

Company Contract. “Company Contract” means any Contract to which Company is a
party or by which Company is bound.

Company IP Registrations “Company IP Registrations” means all of the
Intellectual Property Registrations owned by, or filed in the name of, the
Company.

Company IT Systems. “Company IT Systems” means all information technology and
computer systems (including computer software, information technology and
telecommunication hardware and other equipment) relating to the transmission,
storage, maintenance, organization, presentation, generation, processing or
analysis of data and information whether or not in electronic format, used in or
necessary to the conduct of the Company.

Company’s Knowledge. References to “Knowledge” or “knowledge” of the Company
means the actual knowledge, after reasonable inquiry, of Johnson, DeRamus, Peter
Scott and Shawn Parandeh.

Company Licensed Software. “Company Licensed Software” means Software products
used in or necessary to conduct the business of Company, in the manner currently
conducted by the Company as to which the Company does not claim ownership.

Company Option. “Company Option” means an option to purchase capital stock of
the Company under the Company Stock Plan.

Company Owned IP. “Company Owned IP” means any Intellectual Property that is
owned by, or exclusively licensed to, the Company.

Company Owned or Used IP. “Company Owned or Used IP” means any and all
Intellectual Property used in or necessary to conduct the business of Company,
in the manner currently conducted.

 

A-2



--------------------------------------------------------------------------------

Company Owned Software. “Company Owned Software” means Software products
developed by the Company or currently in development, in each case as to which
the Company claims ownership (as contrasted to being licensed from a third party
which owns such items).

Company Preferred Stock. “Company Preferred Stock” means the Series A Preferred
Stock, par value $0.0001 per share, and Series A-1 Preferred Stock, par value
$0.0001 per share, of Company.

Company Software. “Company Software” means Company Owned Software, and Company
Licensed Software collectively.

Company Stock. “Company Stock” means Company Common Stock and Company Preferred
Stock, including, as applicable, Restricted Company Stock.

Company Stock Plan. “Company’s Stock Plan” means Company’s 2016 Stock Option and
Grant Plan.

Company Warrant. “Company Warrant” means a warrant to purchase capital stock of
the Company, as evidenced by a written agreement between the Company and the
Warrantholder.

Company Working Capital. “Company Working Capital” means an amount equal to the
Company’s current assets minus the Company’s current liabilities, as calculated
in accordance with GAAP and the Working Capital Guidelines and Sample
Calculations, of Company calculated as of the Effective Time, provided, however,
that Cash, income Tax assets, Closing Debt, Closing Transaction Expenses, and
income Tax liabilities, shall not be taken into account for purposes of Company
Working Capital, but for the avoidance of doubt current deferred revenue shall
be taken into account.

Confidentiality Agreement. “Confidentiality Agreement” means the confidentiality
agreement between Company and Purchaser entered into prior to the execution of
this Agreement relating to the transactions hereunder.

Consent. “Consent” means any approval, consent, ratification, permission, waiver
or authorization (including any Governmental Authorization or required under a
Material Contract).

Contract. “Contract” means any written contract, subcontract, lease,
understanding, instrument, note, warranty, insurance policy, benefit plan or
legally binding commitment or undertaking of any nature, and, with respect to
the Company, to which the Company is a party.

Copyleft Software. “Copyleft Software” means any computer software that is
distributed pursuant to a license that (i) requires the licensee to distribute
or provide access to the source code of such computer software or any portion
thereof when the object code is distributed, (ii) requires the licensee to
distribute the computer software or any portion thereof for free, or
(iii) requires that other computer software or any portion thereof combined
with, linked to, or based upon such computer software be licensed pursuant to
the same license or requires the distribution of all or any portion of such
other computer software for free, including, computer software licensed or
distributed under any of the following licenses: (A) GNU’s General Public
License (GPL) or Lesser/Library GPL (LGPL); (B) the Artistic License (e.g.,
PERL); (C) the Mozilla Public License; (D) the BSD License; and (E) the Apache
License.

Damages. “Damages” means any loss, damage, injury, liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, fee, cost (including reasonable
costs of investigation) or expenses (including reasonable expenses of
professionals). Notwithstanding the foregoing, Damages shall not include, and no
Indemnified Party shall have the right to recover for (i) punitive damages,
except for any punitive damages subject to indemnification under Section 9, (ii)
special, incidental, indirect, consequential or exemplary losses, damages,
fines, or penalties, (iii) any losses, damages, fines or penalties based on or
calculated with respect to a

 

A-3



--------------------------------------------------------------------------------

multiple of earnings, profits, revenue, or other similar measure, or
(iv) losses, damages, fines or penalties based on or calculated with respect to
lost profits, lost business, lost reputation or opportunity, diminution in
value, or other similar measure, in each case whether or not any such losses,
damages, fines, or penalties were reasonably foreseeable; except, in each case,
to the extent any such Damages are required to be paid to a third party pursuant
to a Third Party Claim.

DeRamus. “DeRamus” means Christopher DeRamus, one of the Retained Key Owners.

Diligence Site. “Diligence Site” means the electronic data room used by the
parties to exchange information in connection with the transaction contemplated
by this Agreement. A reference that a document has been “made available to
Purchaser” on the Diligence Site means a document that has been placed on the
Diligence Site prior to the date of execution of this Agreement.

Embedded Third Party Software. “Embedded Third Party Software” means Company
Licensed Software embedded in, distributed with or bundled with any Company
Owned Software.

Encumbrance. “Encumbrance” means any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, interference, option, right of
first refusal, preemptive right, community property interest or restriction of
any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset), excluding (i) Material Contracts,
(ii) mechanics, materialmen’s or contractors’ liens or other similar statutory
liens, (iii) liens for Taxes or assessments and similar charges which either are
(a) not delinquent or (b) being contested in good faith and by appropriate Legal
Proceeding, (iv) and non-exclusive licenses granted in the ordinary course of
business and any of the foregoing that are immaterial.

Entity. “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

Equityholders. “Equityholders” means the Stockholders, Optionholders and
Warrantholders.

ERISA. “ERISA” means in the Employee Retirement Income Security Act of 1974, as
amended.

Estimated Additional Adjustment Items. “Estimated Additional Adjustment Items”
means: the Company’s good faith estimate of the Additional Adjustment Items, as
set forth on the Closing Certificate.

Estimated Company Cash. “Estimated Company Cash” means the Company’s good faith
estimate of Company Cash, as set forth on the Closing Certificate.

Estimated Closing Consideration. “Estimated Closing Consideration” means:

(a)    an amount in cash equal to $145,000,000, minus

(b)    the Rollover Amount, minus

(c)    the Estimated Closing Adjustment, minus

(d)    the Expense Fund Amount, minus

(e)    the Holdback Amount, plus

(f)    Estimated Company Cash.

provided, that the Estimated Closing Consideration cannot be reduced below $0.

 

A-4



--------------------------------------------------------------------------------

Estimated Closing Adjustment. “Estimated Closing Adjustment” means:

(a)     the amount, if any, by which the Target Working Capital Amount exceeds
the Estimated Company Working Capital, if any, minus

(b)    the amount, if any, by which the Estimated Company Working Capital
exceeds the Target Working Capital, if any, plus

(c)    the Estimated Additional Adjustment Items.

Estimated Company Working Capital. “Estimated Company Working Capital” means the
Company’s good faith estimate of the Company Working Capital, as set forth on
the Closing Certificate.

Fraud. “Fraud” means Delaware common law fraud based on intent to deceive,
(a) as applied to the Company, with respect to the representations and
warranties made by the Company in Section 2, and (b) as applied to the
Purchaser, with respect to representations and warranties made by the Purchaser
and Merger Sub in Section 3.

Fundamental Representations. “Fundamental Representations” means the
representations and warranties set forth in Sections 2.1, 2.2, 2.15, and 2.21.

Future Payments. “Future Payments” means (i) the Final Closing Adjustment
payable to the Equityholders pursuant Section 1.12(f), if applicable, and
(ii) any portion of the Holdback Amount that may become distributable to the
Equityholders pursuant to this Agreement.

GAAP. “GAAP” means generally accepted accounting principles in the United
States.

Governmental Authorization. “Governmental Authorization” means any: (a) permit,
license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement; or (b) right under any Contract with any Governmental
Authority.

Governmental Authority. “Governmental Authority” means any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

Holdback Amount. “Holdback Amount” means the Indemnity Holdback Amount and the
Purchase Price Adjustment Holdback Amount.

Indemnified Party. “Indemnified Party” means any Party seeking indemnification
pursuant to Section 9 of this Agreement.

Indemnitor. “Indemnitor” means the Party obligated to provide indemnification to
an Indemnified Party pursuant to Section 9 of this Agreement.

Indemnity Holdback Amount. “Indemnity Holdback Amount” means a cash amount of
$7,250,000.

Intellectual Property. “Intellectual Property” means any intellectual,
proprietary, and industrial property rights, including but not limited to
(i) all trademarks (whether registered or unregistered), trademark applications,
trade names, fictitious business names, service marks, and corporate name,
(ii) all copyrights (whether registered or unregistered), copyright
applications, moral rights and design rights, (iii) all patentable ideas,
invention

 

A-5



--------------------------------------------------------------------------------

disclosures, patents, and patent applications, (iv) all source code, inventions,
discoveries, technology, know-how and trade secrets, (v) all computer programs,
content, and other computer software, and (vi) all drawings, schematics,
records, and confidential or proprietary information related to any of the
foregoing.

Intellectual Property Registrations. “Intellectual Property Registrations” means
all: (i) patents, including applications therefor; (ii) registered trademarks
and applications to register trademarks; (iii) copyright registrations and
applications to register copyrights; and (iv) domain name registrations.

Intellectual Property Representations. “Intellectual Property Representations”
means the representations and warranties set forth in Section 2.7.

IP Cap. “IP Cap” means $48,000,000, or such larger amount as may be available
under the R&W Insurance.

Johnson. “Johnson” means Brian Johnson, one of the Retained Key Owners.

Legal Proceeding. “Legal Proceeding” means any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Authority or any arbitrator or
arbitration panel.

Legal Requirement. “Legal Requirement” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority.

Liability. “Liability” means any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unasserted, contingent,
indirect, conditional, vicarious, derivative, joint, several or secondary
liability), regardless of whether such debt, obligation, duty or liability would
be required to be disclosed on a balance sheet prepared in accordance with GAAP
and regardless of whether such debt, obligation, duty or liability is
immediately due and payable.

Material Adverse Effect. A violation or other matter will be deemed to have a
“Material Adverse Effect” if such violation or other matter would be reasonably
likely to have a material adverse effect on Company’s ability to perform its
obligations hereunder or it business, condition, or operations, taken as a
whole, except to the extent resulting from (i) changes in general, local,
domestic, foreign, or international economic conditions, including, without
limitation, changes resulting from epidemics or global pandemics (including, for
the avoidance of doubt, the COVID-19 virus), (ii) changes affecting generally
the industries or markets in which Company operates, (iii) fluctuations in sales
or earnings or failure of the Company to meet internal or published sales,
earnings, budgets, plans, forecasts or other financial or non-financial
projections or estimates (provided, any change, event, or development underlying
such fluctuation or failure not otherwise excluded in the other exceptions in
clauses (i) through (ii) and (iv) through (xii) of this definition may be taken
into account in determining whether a Material Adverse Effect has occurred);
(iv) acts of war, sabotage or terrorism, military actions or the escalation
thereof, and acts of God or other calamities, including hurricanes, earthquakes,
floods or other natural disasters, in each case, whether commenced before or
after the date hereof, and whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack; (vi) any changes in Legal Requirements or accounting rules or
principles, including changes in GAAP, (vii) any other action required by this
Agreement, (viii) (for the purposes compliance with Section 5.1(b) only) the
execution, announcement, performance or pendency of, or the taking of any action
contemplated by, or other third party awareness of, this Agreement or the
agreements or transactions contemplated hereby, (ix) any actions taken, or
failures to take action, in each case, to which Purchaser has consented or the
failure to take actions specified in Section 4.1 and Section 4.4 due to
Purchaser’s failure to consent thereto following the request of the Equityholder
Representative or the Company, (x) any adverse change in or effect on the
business, results of operations or financial condition of the Company that is
covered by insurance;

 

A-6



--------------------------------------------------------------------------------

(xi) compliance by the Equityholder Representative or the Company with the terms
of this Agreement or the breach of this Agreement by Purchaser; or (xii) (for
the purposes compliance with Section 5.1(b) only) any event, occurrence or
development with respect to which Purchaser has knowledge as of the date hereof
including related to any matter described on the Disclosure Schedules.

Material Change. “Material Change” means:

(i) any material damage, destruction or casualty loss to the properties or
assets of Company (whether covered by insurance or not) outside the ordinary
course of business;

(ii) any Material Adverse Effect;

(iii) any entry into any transaction, commitment or agreement (or series of
related transactions, commitments or agreements) in excess of $100,000 or
outside the ordinary course of business of Company;

(iv) any direct or indirect redemption, repurchase or other acquisition for
value by Company of its capital stock or any agreement to take such action, or
any declaration, setting aside or payment of any dividend or other distribution
in cash, stock or property with respect to Company’s capital stock;

(v) other than the Pre-Closing Bonuses, any increase outside the ordinary course
of business of Company in (i) the rate or terms of compensation payable or to
become payable by Company to its directors, officers, employees, agents or
independent contractors, or (ii) the rate or change in the terms of any
employment agreement or compensatory arrangement, or any changes in any bonus,
severance, pension, insurance or other employee benefit plan, or any other
payment or benefit made to or for any such director, officer, employee, agent or
independent contractor;

(vi) any sale, transfer or other disposition of any asset of Company to any
party, including, without limitation, the Stockholders, except for payment of
obligations incurred, and sale or licenses of products, in the ordinary course
of business consistent with past practices;

(vii) any amendment or termination of a Material Contract other than in the
ordinary course of business;

(viii) any capital expenditure for additions to property or equipment by Company
in excess of $25,000;

(ix) any issuance of capital stock of Company or of securities convertible into
or rights to acquire any such capital stock;

(x) any failure by Company to pay accounts payable or other obligations in the
ordinary course of business;

(xii) any pledge of any of the assets or properties of Company or any action or
inaction which would subject any such assets or properties to any lien, security
interest, mortgage, pledge, claim, charge or other encumbrance of any kind;

(xiii) the incurrence of any liability or obligation by Company, including any
borrowing, except for liabilities incurred in the ordinary course of business;

(xiv) any actual or threatened termination or cancellation of, or modification
or change in, any business relationship with any Material Customer or Supplier,
except in the ordinary course of business;

(xv) any cancellation of a debt due to or a claim of Company, other than by
payment or other satisfaction;

(xvi) any material failure of Company to perform under, or any default by
Company under, any agreement, obligation or covenant to which it is or was
bound;

(xvii) any change in any method of accounting or accounting practice, principle
or procedure;

(xviii) any material action or inaction which might cause Company to incur any
Tax liability out of the ordinary course of business; or

(xix) any agreement, whether in writing or otherwise, to take any action
described above.

 

A-7



--------------------------------------------------------------------------------

Material Contract. “Material Contract” means:

(i)    each Company Contract relating to the employment of, or the performance
of services by, any employee, consultant or independent contractor in excess of
$250,000 on an annual basis, except for Company Contracts that include licenses
to the Company for Off-the-Shelf Software and licenses from the Company to
customers in the ordinary course of business;

(ii)    each Company Contract relating to the acquisition, transfer, use,
development, sharing or license of any material technology or any Intellectual
Property, except for Company Contracts that include licenses to the Company for
Off-the-Shelf Software and licenses from the Company to customers in the
ordinary course of business;

(iii)    each Company Contract imposing any material restriction on Company’s
right or ability (A) to compete with any other Person, (B) to acquire any
product or other asset or any services from any other Person, to sell any
product or other asset to or perform any services for any other Person or to
transact business or deal in any other manner with any other Person, or
(C) develop or distribute any technology;

(iv)    each Company Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;

(v)    each Company Contract relating to the acquisition, issuance or transfer
of any securities;

(vi)    each Company Contract relating to the creation of any Encumbrance with
respect to any asset of Company;

(vii)    each Company Contract involving or incorporating any guaranty, any
pledge, any performance or completion bond, any indemnity or any surety
arrangement;

(viii)    each Company Contract creating or relating to any partnership or joint
venture or any sharing of revenues, profits, losses, costs or liabilities;

(ix)    each Company Contract relating to the purchase or sale of any product or
other asset by or to, or the performance of any services by or for, any related
party;

(x)    each Company Contract with a Government Authority (a “Government
Contract”) or government bid submitted by the Company for a Government Contract
in an amount or value in excess of $25,000;

(xi)    any other Company Contract not otherwise disclosed under another
subsection of this definition that was entered into outside the ordinary course
of business or was inconsistent with Company’s past practices in an amount or
having a value in excess of $25,000 in the aggregate;

(xii)    any other Company Contract not otherwise disclosed under another
subsection of this definition that has a term of more than 60 days and that may
not be terminated by Company (without penalty) within 60 days after the delivery
of a termination notice by Company; and

(xiii)    any other Company Contract not otherwise disclosed under another
subsection of this definition that contemplates or involves (A) the payment or
delivery of cash or other consideration in an amount or having a value in excess
of $25,000 in the aggregate, or (B) the performance of services having a value
in excess of $25,000 in the aggregate.

Merger Consideration. “Merger Consideration” means, in the aggregate, the
following: (i) the amounts payable to each Stockholder, other than the Retained
Key Owners, as set forth in Section 1.2(b), (ii) the amounts payable to the
Retained Key Owner, as set forth in Section 1.2(c), (iii) the amounts payable to
the Warrantholder, as set forth in Section 1.5(a), and (iv) the amounts payable
to the Optionholders in Section 1.5(c), each as set forth on the Payment
Schedule.

Net Option Shares. “Net Option Shares” means then number of shares of Company
Stock to which the holder of a Vested In-The-Money Option is entitled after
giving effect to a “net exercise” of such Vested In-The-Money Option, as such
term is defined in the Company Stock Plan.

 

A-8



--------------------------------------------------------------------------------

Net Warrant Shares. “Net Warrant Shares” means that number of shares of Company
Stock which the holder of a Company Warrant is entitled after giving effect to a
“Cashless Exercise” of such Company Warrant, as such term is defined in the
Company Warrant.

Off-Balance Sheet Liabilities. “Off-Balance Sheet Liabilities” means with
respect to any Person, (i) any repurchase obligation or liability of the Person
with respect to accounts or notes receivable sold by Person, (ii) any liability
under any sale or leaseback transactions which do not create a liability on the
consolidated balance sheet of Person, (iii) any liability under any financing
lease or so-called synthetic lease transaction, or (iv) any other obligations
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the consolidated balance sheet of Person, excluding leases that are not
capitalized leases.

Off-the-Shelf Software. “Off-the-Shelf Software” means the following:
ready-to-use, pre-packaged Software owned and provided to Company by an
unaffiliated third party which Software is (i) commercially available to the
public, and (ii) not embedded in or otherwise included with any of the products
or services provided by Company, and (iii) replaceable in its most current
version without material delay for a cost of not more than $2,000 for a
perpetual license or $250 a seat for annual license.

Open Source Software. “Open Source Software” means free software, open source,
public source, shareware, freeware or similar Software, or any enhancement,
modification, improvement or derivative thereof.

Optionholder. “Optionholder” means the holder of a Vested In-The-Money Option.

Option Cancellation Agreement. “Option Cancellation Agreement” means an Option
Cancellation Agreement substantially in the form attached as Exhibit D hereto.

Per Share Closing Payment. “Per Share Closing Payment” means the quotient
obtained by dividing (a) the Estimated Closing Consideration by (b) the sum of
(i) the aggregate number of shares of Company Stock held by all Stockholders who
are not Retained Key Owners as of immediately prior to the Closing, (ii) 60% of
the aggregate number of shares of Company Stock held by the Retained Key Owners
(i.e., 2,808,000 shares of Company Stock), (iii) the aggregate number of Net
Warrant Shares held by all Warrantholders as of immediately prior to Closing,
and (iii) the aggregate number of Net Option Shares held by all Optionholders as
of immediately prior to Closing.

Per Share Future Payments. “Per Share Future Payments” means the amount that
each share of Company Stock is entitled with respect to any Future Payments,
calculated by dividing the Future Payments by the sum of (i) the aggregate
number of shares of Company Stock held by Stockholders as of the Closing Date,
(ii) the aggregate number of Net Warrant Shares held by all Warrantholders as of
immediately prior to Closing, and (iii) the aggregate number of Net Option
Shares held by all Optionholders as of immediately prior to Closing.

Person. “Person” means any individual, Entity or Governmental Authority.

Personal Information. “Personal Information” means information and data that is
linked or linkable to a natural person, including, without limitation, any
information specifically defined or identified in any Company privacy policy as
“personal information,” “personal data,” “personally identifiable information,”
or “PII”. Personal Information may relate to any identifiable natural person,
including a current, prospective or former customer, employee or vendor of any
Person. Personal Information includes information in any form, including paper,
electronic and other forms.

Pre-Closing Bonuses. “Pre-Closing Bonuses” means the cash bonus payments to be
made by the Company to certain employees of the Company prior to Closing in the
aggregate amount of $4,716,775.00.

 

A-9



--------------------------------------------------------------------------------

Purchaser Indemnified Parties. “Purchaser Indemnified Parties” means the
Purchaser, Ultimate Parent, the Merger Sub, the Surviving Corporation and their
respective officers, directors, equityholders, partners, employees, agents,
representatives, successors and assigns and the Affiliates of the Purchaser and
such other Persons.

Purchase Price Adjustment Holdback Amount. “Purchase Price Adjustment Holdback
Amount” means $150,000.00.

Representatives. “Representatives” means officers, directors, employees, agents,
attorneys, accountants, advisors and representatives.

R&W Insurance. “R&W Insurance” means that certain Buyer-Side Representations and
Warranty Insurance Policy issued by AXA XL Insurance, as supplemented by that
Excess Buyer’s Representations and Warranties Insurance Policy issued by Vale
Insurance Partners LLC, as further supplemented by that Second Excess Buyer-Side
Representations and Warranties Insurance Policy issued by Liberty Surplus
Insurance Corporation (as may be amended, modified or otherwise supplemented
from time to time) to cover breaches of the Company’s representations and
warranties, as more fully set forth in the policies.

R&W Insurance Policy Cost. “R&W Insurance Policy Cost” means the premium,
broker, and underwriting expenses expressly identified in the R&W Insurance
Policy Quote Summary for Buyer-Side Representations and Warranties Insurance,
dated April 5, 2020, provided by MarshUSA, Inc. to Purchaser, a true and correct
copy of which has been provided to Company, in connection with the R&W Insurance
Policy, but not including, for the avoidance of doubt, retention or similar
amounts.

Restricted Company Stock. “Restricted Company Stock” means those shares of
Company Stock that were awarded under the Company Stock Plan and are subject to
restrictions pursuant to one of the following Restricted Stock Agreements, true
and correct copies of each having been provided to Purchaser: (a) Restricted
Stock Agreement, with a Grant Date of March 21, 2016, between the Company and
DeRamus; (b) Restricted Stock Agreement, with a Grant Date of March 21, 2016,
between the Company and Peter Scott; (c) Restricted Stock Agreement, with a
Grant Date of March 21, 2016, between the Company and Tim McLaughlin; and
(d) Restricted Stock Agreement, with a Grant Date of September 28, 2017, between
the Company and Peter Scott; provided, however, that all restrictions placed on
such Restricted Company Stock shall terminate as a result of the Acquisition.

Retained Key Owners. “Retained Key Owners” means DeRamus and Johnson.

Retention. “Retention” shall have the meaning as set forth in the R&W Insurance
and shall be subject to reduction as set forth in the R&W Insurance.

Rollover Amount. “Rollover Amount” means the dollar amount determined by
multiplying (a) 40% of the aggregate number of shares of Company Stock held by
the Retained Key Owners (i.e., 1,872,000 shares of Company Stock) by (b) an
amount equal to the Per Share Closing Payment.

Seller Indemnified Parties. “Purchaser Indemnified Parties” means the Company,
the Equityholders, and the Equityholder Representative and their respective
officers, directors, equityholders, partners, employees, agents,
representatives, successors and assigns and their respective Affiliates.

Stockholders. “Stockholders” mean the holders of Company Stock.

Software. “Software” means any computer program, operating system, applications
system, firmware or software of any nature, whether operational, under
development or inactive including all object code, source code, comment code,
algorithms, menu structures or arrangements, icons, operational instructions,
scripts,

 

A-10



--------------------------------------------------------------------------------

commands, syntax, screen designs, reports, designs, concepts, technical manuals,
test scripts, user manuals and other documentation therefor, whether in
machine-readable form, programming language or any other language or symbols,
and whether stored, encoded, recorded or written on disk, tape, film, memory
device, paper or other media of any nature and all data bases necessary or
appropriate to operate any such computer program, operating system, applications
system, firmware or software.

Target Working Capital Amount. “Target Working Capital Amount” means negative
$4,155,000.00.

Tax. “Tax” means any tax (including any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Authority responsible for the imposition of Taxes.

Tax Law. “Tax Law” means any foreign, federal, state, or local Legal
Requirements relating to Taxes.

Tax Liability Amount. “Tax Liability Amount” means any (A) the amount of unpaid
Taxes of the Company with respect to any Pre-Closing Tax Period or pre-Closing
portion of any Straddle Period provided, however, that, for purposes hereof, Tax
Liability Amount shall not include any Taxes (A) to the extent otherwise taken
into account in the calculation of the Merger Consideration, (B) imposed,
incurred or otherwise attributable to any actions taken, or caused to be taken,
by the Purchaser, the Company, or any subsidiary or any Affiliate of the
foregoing Persons on the Closing Date after the Closing, or (C) that are due to
the unavailability in any taxable period (or portion thereof) beginning after
the Closing Date of any net operating losses, credits or other Tax assets or
attributes that arose in a taxable period (or portion thereof) ending on or
prior to the Closing Date.

Tax Return. “Tax Return” means any return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

Transaction Agreements. “Transaction Agreements” means this Agreement, and any
agreement entered into in connection with or pursuant to this Agreement and any
amendments to the foregoing.

Unvested Option. “Unvested Option” means any Company Option or portion thereof
that, pursuant to the terms and conditions set forth in the Company Stock Plan
and the grant applicable to such Company Option, has not vested, or would not
vest in the entirety effective upon the consummation of the transactions.

Vested In-The-Money Options. “Vested In-The-Money Options” means all Vested
Options that are outstanding as of immediately prior to the Effective Time with
an exercise price per Share that is less than the Per Share Closing Payment.

Vested Option. “Vested Option” means any Company Option, or portion thereof
that, pursuant to the terms and conditions set forth in the Company Stock Plan
and the grant applicable to such Company Option, has vested, or would vest
effective upon the consummation of the transactions contemplated hereby.

Warrantholder. “Warrantholder” means the holder of a valid and unexpired Company
Warrant.

Warrant Cancellation Agreement. “Warrant Cancellation Agreement” means an
Warrant Cancellation Agreement substantially in the form attached as Exhibit E
hereto.

Working Capital Guidelines and Sample Calculations. “Working Capital Guidelines
and Sample Calculations” means the working capital guidelines and sample
calculations in substantially the form attached as Exhibit J hereto.

 

A-11



--------------------------------------------------------------------------------

Other Defined Terms. In addition to the terms defined above in this Exhibit A,
the following terms shall have the meanings ascribed to such terms in the
Sections set forth below:

 

Term

   Section  

280G Vote Result

     4.6  

Acquisition

     Recitals  

Additional Option

     1.6  

Advisory Group

     10.2  

Agreement Date

     Preamble  

Applicable Limitation Date

     9.3(b)  

Basket

     9.4(a)(i)  

Benefit Plans

     2.14(a)  

Certificates

     1.8(a)  

CFIUS

     3.7  

Closing

     1.3  

Closing Adjustment Statement

     1.12(b)  

Closing Certificate

     1.7  

Closing Date

     1.3  

Company

     Preamble  

Confidential Information

     11.2(a)  

Contingent Workers

     2.13(a)  

D&O Indemnified Parties

     8.4  

D&O Tail

     0  

DGCL

     Recitals  

Disclosure Schedules

     2  

Disputed Line Items

     1.12(c)  

Dissenting Shares

     1.9(a)  

Domain Name

     2.7(j)  

EAR

     2.7(l)  

Effective Time

     1.3  

Embedded Software

     2.7(d)  

Employment Arrangements

     1.10(a)(vi)  

Environmental Laws

     2.16(c)  

Equityholder Representative

     Preamble  

Estimated Closing Balance Sheet

     1.12(a)  

Expense Fund

     10.3  

Expense Fund Amount

     10.3  

Final Closing Adjustment

     1.12(f)  

Final Closing Adjustment Items

     1.12(c)  

Final Closing Adjustment Statement

     1.12(c)  

FIRMMA Pilot Program

     3.7  

General Survival Period

     9.3(b)  

Government Officials

     2.20(a)  

Holdback Period

     1.11(b)  

Indemnification Cap

     9.4(a)(ii)  

Indemnification Notice

     9.3(c)  

Indemnifying Party

     9.2(a)  

Information Statement

     1.8(b)  

Interim Balance Sheet

     2.3(a)  

Interim Balance Sheet Date

     2.3(a)  

Material Customers

     2.10  

Material Real Property Lease

     2.6(a)  

 

A-12



--------------------------------------------------------------------------------

Term

   Section  

Merger Consideration

     1.2(b)  

Merger Sub

     Preamble  

Miles

     11.4  

Neutral Accountant

     1.12(d)  

Objection Notice

     1.12(c)  

Option Cancellation Agreement

     1.8(i)  

Parties

     Preamble  

Party

     Preamble  

Paying Agent

     1.8(a)  

Payment Schedule

     1.7  

Performance Benefit Agreement

     4.4(b)  

Post-Closing Straddle Period

     8.3(c)  

Post-Closing Tax Periods

     8.3(a)  

Pre-Closing Straddle Period

     8.3(c)  

Pre-Closing Tax Periods

     8.3(a)  

Privacy Laws and Requirements

     2.7(p)  

Privileged Materials

     11.5  

Product

     2.8  

Purchase Price Adjustment Holdback Deficit

     1.11(a)  

Purchaser

     Preamble  

Related Party

     2.18  

Representative Engagement Agreement

     10.2  

Representative Expenses

     10.2  

Representative Group

     10.2  

Retained Key Owners

     1.2(c)  

Retention Agreement

     4.4(a)  

Retention Amount

     4.4(a)  

Secretary

     1.3  

Straddle Return

     8.3(c)  

Stub Period

     8.3(b)  

Supplier

     2.11  

Surviving Corporation

     1.1(a)  

Tax Representations

     9.3(b)  

Third Party Claim

     9.2(a)  

Transmittal Letters

     1.8(b)  

Ultimate Parent Shares

     1.2(c)  

Union

     2.13(c)  

WARN Act

     2.13(e)  

Written Stockholder Consent

     1.10(a)(iii)  

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED COMPANY CHARTER



--------------------------------------------------------------------------------

EXHIBITS C-1 and C-2

FORM OF TRANSMITTAL LETTERS



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPTION CANCELLATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF WARRANT CANCELLATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

EMPLOYMENT ARRANGEMENTS



--------------------------------------------------------------------------------

EXHIBIT G

RETENTION RSUs



--------------------------------------------------------------------------------

EXHIBIT H

PERFORMANCE RSUs



--------------------------------------------------------------------------------

EXHIBIT I

DISCLOSURE SCHEDULES



--------------------------------------------------------------------------------

EXHIBIT J

WORKING CAPITAL GUIDELINES AND SAMPLE CALCULATIONS